 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
BY AND AMONG
WABASH NATIONAL CORPORATION,
TRANSCRAFT CORPORATION,
AND
TRANSCRAFT INVESTMENT PARTNERS, L.P.
Dated as of March 3, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     ARTICLE I DEFINITIONS     2  
 
               
 
  1.1   Certain Definitions     2  
 
                ARTICLE II SALE AND PURCHASE OF SHARES     11  
 
               
 
  2.1   Sale and Purchase of Shares     11  
 
                ARTICLE III CONSIDERATION     11  
 
               
 
  3.1   Consideration     11  
 
               
 
  3.2   Payment of Closing Purchase Price     11  
 
               
 
  3.3   Purchase Price Adjustment     13  
 
               
 
  3.4   Indemnification Escrow Agreement     16  
 
               
 
  3.5   Earnout     16  
 
                ARTICLE IV CLOSING AND TERMINATION     19  
 
               
 
  4.1   Closing Date     19  
 
               
 
  4.2   Termination of Agreement     19  
 
               
 
  4.3   Procedure Upon Termination     20  
 
               
 
  4.4   Effect of Termination     20  
 
                ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY     20  
 
               
 
  5.1   Organization and Good Standing     20  
 
               
 
  5.2   Authorization of Agreement     20  
 
               
 
  5.3   Conflicts; Consents of Third Parties     21  
 
               
 
  5.4   Capitalization     22  
 
               
 
  5.5   Subsidiaries     22  
 
               
 
  5.6   Financial Statements     23  
 
               
 
  5.7   No Undisclosed Liabilities     23  
 
               
 
  5.8   Absence of Certain Developments     23  
 
               
 
  5.9   Taxes     24  
 
               
 
  5.10   Real Property     25  
 
               
 
  5.11   Tangible Personal Property; Title to Assets     26  
 
               
 
  5.12   Intellectual Property     27  
 
               
 
  5.13   Material Contracts     27  

i



--------------------------------------------------------------------------------



 



                 
 
      TABLE OF CONTENTS        
 
      (continued)                       Page    
 
  5.14   Employee Benefits Plans     30  
 
               
 
  5.15   Labor     31  
 
               
 
  5.16   Litigation     31  
 
               
 
  5.17   Compliance with Laws; Permits     32  
 
               
 
  5.18   Environmental Matters     32  
 
               
 
  5.19   Financial Advisors     34  
 
               
 
  5.20   Accounts Receivable; Bank Accounts     34  
 
               
 
  5.21   Inventory     34  
 
               
 
  5.22   Insurance     35  
 
               
 
  5.23   Books and Records     35  
 
               
 
  5.24   Transactions With Related Parties     35  
 
               
 
  5.25   Off Balance Sheet Transactions     35  
 
               
 
  5.26   Suppliers; Customers; Dealers     36  
 
               
 
  5.27   Warranties; Recalls; Product Liability     36  
 
               
 
  5.28   Certain Payments; International Trade Laws     37  
 
                ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE SELLING
STOCKHOLDER     37  
 
               
 
  6.1   Organization and Good Standing     37  
 
               
 
  6.2   Authorization of Agreement     37  
 
               
 
  6.3   Conflicts; Consents of Third Parties     38  
 
               
 
  6.4   Ownership and Transfer of Shares     39  
 
               
 
  6.5   Litigation     39  
 
               
 
  6.6   Amounts Owed to Selling Stockholder     39  
 
               
 
  6.7   Financial Advisors     39  
 
                ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER     39  
 
               
 
  7.1   Organization and Good Standing     39  
 
               
 
  7.2   Authorization of Agreement     39  
 
               
 
  7.3   Conflicts; Consents of Third Parties     40  
 
               
 
  7.4   Litigation     41  

ii



--------------------------------------------------------------------------------



 



                 
 
      TABLE OF CONTENTS        
 
      (continued)                       Page    
 
  7.5   Investment Intention     41  
 
               
 
  7.6   Financing     41  
 
               
 
  7.7   No Financial Advisers     41  
 
                ARTICLE VIII COVENANTS     41  
 
               
 
  8.1   Access to Information     41  
 
               
 
  8.2   Conduct of the Business Pending the Closing     42  
 
               
 
  8.3   Consents     44  
 
               
 
  8.4   Regulatory Approvals     45  
 
               
 
  8.5   Further Assurances     45  
 
               
 
  8.6   Confidentiality     45  
 
               
 
  8.7   Preservation of Records     46  
 
               
 
  8.8   Publicity     46  
 
               
 
  8.9   Exclusivity     46  
 
               
 
  8.10   Tax Matters     47  
 
               
 
  8.11   Noncompetition; Nonsolicitation     49  
 
               
 
  8.12   Notice; Supplementation and Amendment of Schedules     49  
 
               
 
  8.13   Indemnity Obligations     50  
 
               
 
  8.14   Montgomery County Facility     50  
 
                ARTICLE IX CONDITIONS TO CLOSING     51  
 
               
 
  9.1   Conditions Precedent to Obligations of Purchaser     51  
 
               
 
  9.2   Conditions Precedent to Obligations of the Selling Stockholder     53  
 
                ARTICLE X INDEMNIFICATION     54  
 
               
 
  10.1   Survival     54  
 
               
 
  10.2   Indemnification by Selling Stockholder     54  
 
               
 
  10.3   Indemnification by Purchaser     55  
 
               
 
  10.4   Indemnification Procedures     55  
 
               
 
  10.5   Limitations on Indemnification for Breaches of Representations and
Warranties     57  
 
               
 
  10.6   Tax Treatment of Indemnity Payments     59  

iii



--------------------------------------------------------------------------------



 



                 
 
      TABLE OF CONTENTS        
 
      (continued)                       Page    
 
  10.7   No Consequential Damages     59  
 
               
 
  10.8   Exclusive Remedy     59  
 
                ARTICLE XI MISCELLANEOUS     59  
 
               
 
  11.1   Payment of Sales, Use or Similar Taxes     59  
 
               
 
  11.2   Expenses     59  
 
               
 
  11.3   Submission to Jurisdiction; Consent to Service of Process     59  
 
               
 
  11.4   Entire Agreement; Amendments and Waivers     60  
 
               
 
  11.5   Governing Law     60  
 
               
 
  11.6   Notices     60  
 
               
 
  11.7   Severability     62  
 
               
 
  11.8   Binding Effect; No Third-Party Beneficiaries; Assignment     62  
 
               
 
  11.9   Counterparts     62  

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          THIS STOCK PURCHASE AGREEMENT, dated as of March 3, 2006 (the
“Agreement”), is made by and among Wabash National Corporation, a Delaware
corporation (“Purchaser”), Transcraft Corporation., a Delaware corporation (the
“Company”), and Transcraft Investment Partners, L.P., a Delaware limited
partnership (the “Selling Stockholder”),
W I T N E S S E T H:
          WHEREAS, (i) Selling Stockholder owns an aggregate of 915 shares (the
“Shares”) of the Company’s common stock, par value $.01 per share (the “Common
Stock”), and (ii) Lincolnshire Equity Fund II, L.P., a Delaware limited
partnership (“Lincolnshire”), owns an aggregate of 10,430 shares (the “Preferred
Shares”) of the Company’s preferred stock, par value $.01 per share (the
“Preferred Stock”);
          WHEREAS, Monumental Life Insurance Company, a Maryland corporation
(“Monumental”), is the holder of a warrant (the “Warrant”) as evidenced by that
certain Warrant to Purchase Shares of Common Stock of the Company dated
January 1, 2004, to purchase six percent (6%) of the fully diluted Common Stock
at a price of $1.00 per share, which constitutes the only outstanding right of
any kind to acquire capital stock of the Company;
          WHEREAS, the Shares, Preferred Shares and the Warrant constitute all
of the issued and outstanding equity interests of the Company;
          WHEREAS, concurrently with, and as a condition to the closing of the
transactions contemplated under this Agreement, the Warrant shall be cancelled
and of no further force and effect and the Preferred Shares shall be redeemed in
full and cancelled;
          WHEREAS, the Selling Stockholder desires to sell to Purchaser, and
Purchaser desires to purchase from the Selling Stockholder, all of the Shares
for the Purchase Price (as hereinafter defined) and upon the terms and subject
to the conditions hereinafter set forth;
          WHEREAS, certain terms used in this Agreement are defined in
Section 1.1;
          NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements hereinafter contained, the
parties hereto hereby agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          1.1 Certain Definitions.
          (a) For purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
          “Indemnity Side Letter” means that certain letter agreement, dated the
date hereof, between the Purchaser and Lincolnshire.
          “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.
          “Closing Date Payments” means, as of the Closing Date, the sum of the
aggregate amount required to (i) pay and satisfy in full the Company’s
Indebtedness for money borrowed as more specifically set forth on
Schedule 3.2(b), (ii) cancel the Warrant, and (iii) redeem and cancel in full
the Preferred Shares.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Contract” means any written or oral agreement, contract, indenture,
note, mortgage, guarantee, bond, lease, commitment, easement, right of way,
arrangement or understanding.
          “Defect” means a defect of any kind, whether in design, manufacture,
processing, or otherwise, including, any dangerous propensity associated with
any reasonable foreseeable use of a Product, or the failure to warn of the
existence of any defect, impurity or dangerous propensity.
          “EBITDA” means the Company’s Net Income plus, to the extent charged or
otherwise allocated against, or otherwise included in the determination of, such
Net Income (a) (i) income Tax expense and (ii) gross receipts and franchise Tax
expense to the extent that such Tax expense has been reflected in “income taxes”
in the audited statement of income included in the Financial Statements,
(b) interest, prepayment penalties deferred financing charges, and other
expenses incurred in connection with Indebtedness for money borrowed including,
without limitation, interest expense in connection with floor plan costs paid by
the Company on behalf of its dealers, (c) amortization and depreciation (d) fees
and any other amounts paid or allocated pursuant

2



--------------------------------------------------------------------------------



 




to the management agreement between the Company and Lincolnshire Management,
Inc. and corporate overhead charges allocated by the Purchaser, (e) expenses
incurred in connection with the negotiation and execution of this Agreement and
closing of the transactions contemplated hereby, (f) compensation and employee
benefits in respect of positions not typically employed by the Company prior to
the Closing, (g) audit related expenses incurred above $60,000 (including,
without limitation, any incremental expenses associated with complying with
Sarbanes Oxley and other United States public company reporting requirements),
(i) expenses incurred in the integration of the Company’s business with the
Purchaser, all as determined in accordance with GAAP applied on a basis
consistent with that employed by the Company in the preparation of the Financial
Statements and with such calculation to be consistent with the exemplar set
forth on Exhibit C. “Net Income” means for any period the net income (or loss)
of the Company for such period determined in accordance with GAAP applied on a
basis consistent with that employed by the Company in the preparation of the
Financial Statements; provided that in determining Net Income, the following
items shall be excluded: (i) gains and losses from the sale or disposition of
assets outside the Ordinary Course of Business; (ii) income and losses
attributable to any business acquired by the Company after the Closing Date, and
all expenses and other items included in the calculation thereof in accordance
with GAAP, and all transaction expenses, including legal, accounting, due
diligence and brokers’ fees, incurred in connection with any such acquisition;
(ii) any gain or loss from currency or other hedging or other financial risk
mitigation transactions; (iii) any reserves or adjustments to reserves which are
not consistent with past practices of the Company; and (iv) any accounting
policies or accounting procedures adopted by the Purchaser that are inconsistent
with the policies and procedures utilized by the Company prior to the Closing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Environmental Law” means any foreign, federal, state or local
statute, regulation, ordinance, rule of common law or other legal requirement in
effect on or prior to the Closing Date relating to the protection of human
health and safety, the environment or natural resources, including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42 U.S.C. §§
7401 et seq.) the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.),
and the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), as each
has been or may be amended and the regulations promulgated pursuant thereto.
          “Environmental Permits” means all Permits required under applicable
Environmental Laws.
          “Expenses” means any and all notices, actions, suits, proceedings,
claims, demands, assessments, judgments, costs, penalties and expenses,
including reasonable attorneys’ and other professionals’ fees and disbursements.

3



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time.
          “Governmental Body” means any government or governmental or regulatory
body thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
          “Hazardous Material” means any substance, radiation, material or waste
that is regulated, classified, or otherwise characterized under or pursuant to
any Environmental Law and includes, without limitation, hazardous substances,
solid wastes, petroleum and its by-products, asbestos, polychlorinated
biphenyls, radon, mold, MTBE, and urea formaldehyde insulation.
          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
          “Indebtedness” of any Person means, without duplication, (i) the
principal of and premium (if any) in respect of (A) indebtedness of such Person
or its Subsidiaries for money borrowed and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person or its Subsidiaries is responsible or liable; (ii) all obligations of
such Person or its Subsidiaries issued or assumed as the deferred purchase price
of property, all conditional sale obligations of such Person and all obligations
of such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the Ordinary Course of
Business); (iii) all obligations of such Person or its Subsidiaries under leases
required to be capitalized in accordance with GAAP as then in effect; (iv) all
obligations of such Person or its Subsidiaries for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (v) all obligations of the type referred to in clauses (i) through
(iv) of other Persons for the payment of which such Person or its Subsidiaries
is responsible or liable, directly or indirectly, as obligor, guarantor, surety
or otherwise, including guarantees of such obligations; and (vi) all obligations
of the type referred to in clauses (i) through (v) of other Persons secured by
any Lien on any property or asset of such Person or its Subsidiaries (whether or
not such obligation is assumed by such Person or its Subsidiaries).
          “Indemnification Claim” means any claim in respect of which payment
may be sought under Article X of this Agreement.
          “Intellectual Property” means all intellectual property rights arising
from or in respect of the following: (i) all patents and applications therefor,
including continuations, divisionals, continuations-in-part, or reissues of
patent applications and patents issuing thereon (collectively, “Patents”),
(ii) all trademarks, service marks, trade names, service names, brand names,
trade dress rights, logos, Internet domain names and corporate names, together
with the goodwill associated with any of the foregoing, and all applications,
registrations and renewals thereof, (collectively, “Marks”), (iii) copyrights

4



--------------------------------------------------------------------------------



 



and registrations and applications therefor, works of authorship and mask work
rights (collectively, “Copyrights”) and (iv) all know-how, Software and
Technology.
          “IRS” means the Internal Revenue Service.
          “Knowledge” of the Company or Selling Stockholder means (i) the actual
knowledge of any of those Persons identified on
Schedule 1.1(a) and (ii) the knowledge that any such Person referenced in
(i) above, acting as a prudent business person, would have obtained in the
conduct of his or her business.
          “Law” means all foreign, federal, state and local laws, statutes,
codes, ordinances, rules, regulations, resolutions and Orders.
          “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits or proceedings (public or private) by or before a Governmental
Body or arbiter.
          “Liability” means any debt, liability or obligation (whether direct or
indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) and including all costs and expenses
relating thereto.
          “Lien” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, transfer restriction, encroachment, reservation, municipal
bond, or other restriction of any kind.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, properties, results of operations, condition (financial or
otherwise) or performance of the Company and its Subsidiaries (taken as a whole)
or (ii) the ability of the Company to consummate the transactions contemplated
by this Agreement, other than (with respect to clause (i) or (ii)) an effect
resulting from an Excluded Matter. “Excluded Matter” means any one or more of
the following: (i) any change in the United States or foreign economies or
securities or financial markets in general; (ii) any change that generally
affects any industry in which the Company or its Subsidiaries operates, but only
if such change does not have a disproportionate effect (relative to other
industry participants) on the Company and its Subsidiaries (taken as a whole);
(iii) any change arising in connection with hostilities, acts of war, sabotage
or terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war or terrorism or military actions existing or
underway as of the date hereof; or (iv) any action taken by Purchaser or its
Affiliates with respect to the transactions contemplated hereby or with respect
to the Company or its Subsidiaries.
          “Net Working Capital” means (i) the sum of accounts receivable,
inventory, and prepaid expenses, reduced by (ii) the sum of accounts payable,
accrued expenses and customer deposits, excluding accrued interest and warranty,
in each case as determined in accordance with GAAP applied on a basis consistent
with that employed by the Company in the preparation of the Financial
Statements.

5



--------------------------------------------------------------------------------



 



          “Order” means any order, injunction, judgment, decree, determination,
ruling, writ, assessment or arbitration or other award of a Governmental Body.
          “Ordinary Course of Business” means the ordinary and usual course of
business of the Company and its Subsidiaries consistent with past practices and
applicable law.
          “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates of a Governmental Body.
          “Permitted Exceptions” means (i) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in the
policies of title insurance listed on Schedule 5.10, copies of which have been
provided to Purchaser, (ii) statutory Liens for current Taxes, assessments or
other governmental charges not yet delinquent or the amount or validity of which
is being contested in good faith by appropriate proceedings, provided an
appropriate reserve is established therefor; (iii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the Ordinary
Course of Business with respect to amounts not yet due and payable or being
contested in good faith by appropriate proceedings, provided an appropriate
reserve is established therefor; (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body that do not interfere with,
in any material respect, the use of the Company Property by the Company and its
Subsidiaries or the Ordinary Course of Business thereon; (v) Liens securing debt
as disclosed in the Financial Statements to be released by Closing; (vi) Liens
securing rental payments under capital or operating lease arrangements; and
(vii) such other imperfections in title, charges, easements, restrictions and
encumbrances that do not, individually or in the aggregate, interfere with, in
any material respect, the use of the Company Property by the Company and its
Subsidiaries or the Ordinary Course of Business thereon.
          “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
          “Product” means any product designed, manufactured, shipped, sold,
marketed, distributed and/ or otherwise introduced into the stream of commerce
by or on behalf of the Company or any Subsidiary.
          “Release” means the presence of or exposure to any Hazardous Materials
and any release, spill, emission, leaking, pumping, pouring, emptying, seepage,
dumping, injection, deposit, disposal, discharge, dispersal, migration, or
leaching of any Hazardous Material into or upon the indoor or outdoor
environment, or into or out of any property.
          “Remediation” means any removal action, Remedial Action, restoration,
repair, response action, corrective action, monitoring, sampling and analysis,
installation, reclamation, closure, or post-closure in connection with the
suspected, threatened or actual Release of Hazardous Materials.

6



--------------------------------------------------------------------------------



 



          “Remedial Action” means all actions to (i) clean up, remove, treat,
investigate, monitor, sample, analyze, abate or in any other way address any
Hazardous Material, (ii) prevent the Release of any Hazardous Material so it
does not endanger or threaten to endanger public health or welfare or the indoor
or outdoor environment, (iii) perform studies and investigations, closure,
post-closure, or post-remedial monitoring and care and (iv) correct a condition
of noncompliance with Environmental Laws.
          “Schedules” means the disclosure schedules of the Company, the Selling
Stockholder and Purchaser, as applicable, accompanying this Agreement.
          “Software” means any and all (i) computer programs, including any and
all software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing.
          “Subsidiary” means any Person of which a majority of the outstanding
voting securities or other voting equity interests are owned, directly or
indirectly, by the Company.
          “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including, without limitation, all
net income, gross receipts, capital, sales, use, ad valorem, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever, (ii) all interest, penalties, fines, additions
to tax or additional amounts imposed by any taxing authority in connection with
any item described in clause (i) and (iii) any transferee liability in respect
of any items described in clauses (i) and/or (ii).
          “Tax Return” means all returns, declarations, reports, estimates,
information returns and statements required to be filed in respect of any Taxes.
          “Technology” means, collectively, all designs, formulae, algorithms,
procedures, methods, techniques, ideas, know-how, research and development,
technical data, programs, subroutines, tools, materials, specifications,
processes, inventions (whether patentable or unpatentable and whether or not
reduced to practice), apparatus, creations, improvements, works of authorship
and other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other tangible embodiments of the foregoing,
in any form whether or not specifically listed herein, and all related
technology, that are used in, incorporated in, embodied in, displayed by or
relate to, or are used by the Company or any Subsidiary.

7



--------------------------------------------------------------------------------



 



          (b) Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

      Term   Section  
Accounting Referee
  3.3(d)
Agreement
  Recitals
Balance Sheet
  5.6
Balance Sheet Date
  5.6
Closing
  4.1
Closing Date
  4.1
Closing Date Balance Sheet
  3.3(b)(ii)
Closing Net Working Capital
  3.3(b)(ii)
Closing Purchase Price
  3.1
Closing Purchase Price Payment
  3.2(a)
Closing Statement
  3.3(b)(ii)
Common Stock
  Recitals
Company
  Recitals
Company Benefit Plan
  5.14(a)
Company Documents
  5.2
Company IP
  5.12
Company Pension Plan
  5.14(b)
Company Properties
  5.10
Company Property
  5.10
Confidentiality Agreement
  8.6
Copyrights
  1.1 (in definition of Intellectual Property)
County
  8.14
Cunningham Parties
  10.2
Dispute Period
  10.4(a)
Earnout Escrow Amount
  3.5(f)
Earnout Payment
  3.5(a)
Earnout Period
  3.5(a)
Earnout Review Period
  3.5(c)
Earnout Statement
  3.5(b)
EBITDA Components
  3.5(b)
ERISA
  5.14(a)
Escrow Agent
  3.4
Estimated Closing Date Net Working Capital
  3.3(a)
Estimated Closing Date Net Working Capital Statement
  3.3(a)
Excluded Matter
  1.1 (in definition of Material Adverse Effect)
Financial Statements
  5.6
Indemnification Escrow Agreement
  3.4
Indemnification Escrow Amount
  3.4
Indemnification Claim
  10.4(a)
Indemnified Party
  10.4(a)

8



--------------------------------------------------------------------------------



 



      Term   Section  
Indemnifying Party
  10.4(a)
Lincolnshire
  Recitals
Losses
  10.2(a)
Marks
  1.1 (in definition of Intellectual Property)
Material Contracts
  5.13(a)
Montgomery Facility Deed
  8.14
Montgomery Facility Lease
  8.14
Montgomery Facility Release
  8.14
Montgomery Property
  8.14
Monumental
  Recitals
Monumental Warrant
  5.4(a)
Off-Balance Sheet Transaction
  5.25
Owned Property
  5.10
Patents
  1.1 (in definition of Intellectual Property)
Personal Property Leases
  5.11
Preferred Shares
  Recitals
Preferred Stock
  Recitals
Purchase Price
  3.1
Purchaser
  Recitals
Purchaser Documents
  7.2
Purchaser Indemnified Parties
  10.2(a)
Real Property Lease
  5.10
Recalls
  5.27(c)
Scheduled Agreement
  10.2(a)
Scheduled Obligations
  10.2(a)
Securities Act
  7.5
Selling Stockholder
  Recitals
Selling Stockholder Documents
  6.2
Selling Stockholder Indemnified
  10.3(a)
Parties
   
Settlement
  10.4(a)
Shares
  Recitals
Supply and Purchase Agreement
  3.5(g)(ii)
Tail Policy
  8.13
Target EBITDA
  3.5(a)
Target Net Working Capital
  3.3(a)
Target Tax Amount
  8.10(a)
Selling Stockholder
  Recitals
VEBA
  5.14(d)
Warrant
  Recitals

          (c) Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:

9



--------------------------------------------------------------------------------



 




          (i) Calculation of Time Period. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.
          (ii) Dollars. Any reference in this Agreement to $ shall mean U.S.
dollars.
          (iii) Exhibits/Schedules. The Exhibits and Schedules to this Agreement
are hereby incorporated and made a part hereof and are an integral part of this
Agreement. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement. The specific
disclosures set forth in the Schedules shall be organized to correspond to a
specific section reference in this Agreement to which the qualifying and
correspondingly numbered disclosure relates, together with appropriate cross
references when disclosure is applicable to other sections of this Agreement,
and any disclosure set forth in one section of the Schedules shall apply both
(i) to the representations and warranties contained in the Section of this
Agreement to which it corresponds in number or to which it is referred by cross
reference and (ii) any other representation and warranty of the Selling
Stockholder, the Company or the Purchaser in this Agreement to the extent that
it is readily apparent from a reading of such disclosure item that it would also
qualify or apply to such other representation and warranty.
          (iv) Gender and Number. Any reference in this Agreement to gender
shall include all genders, and words imparting the singular number only shall
include the plural and vice versa.
          (v) Headings. The provision of a Table of Contents, the division of
this Agreement into Articles, Sections and other subdivisions and the insertion
of headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.
          (vi) Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
          (vii) Including. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

10



--------------------------------------------------------------------------------



 



          (viii) Made Available. An item shall be considered “made available” to
Purchaser, to the extent such phrase appears in this Agreement, only if such
item has been provided in writing to Purchaser.
          (ix) Reflected On or Set Forth In. An item arising with respect to a
specific representation or warranty shall be deemed to be “reflected on” or “set
forth in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that relate to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.
          (d) The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
ARTICLE II
SALE AND PURCHASE OF SHARES
     2.1 Sale and Purchase of Shares. Upon the terms and subject to the
conditions contained herein, on the Closing Date, the Selling Stockholder shall
sell, transfer, assign and convey to Purchaser, and Purchaser shall purchase and
accept from the Selling Stockholder, the Shares (which shall constitute all of
the outstanding equity interests in the Company on a fully diluted basis as of
the Closing Date), free and clear of all Liens.
ARTICLE III
CONSIDERATION
          3.1 Consideration. The aggregate consideration for all of the Shares
shall be an amount in cash equal to Seventy One Million Dollars ($71,000,000)
(the “Closing Purchase Price”) as adjusted pursuant to Sections 3.2, 3.3 and 3.5
hereof (the “Purchase Price”).
          3.2 Payment of Closing Purchase Price.
          (a) Closing Purchase Price Payment. On the Closing Date, and upon the
terms and subject to the conditions contained herein, Purchaser shall
(i) deposit Seven Million One Hundred Thousand Dollars ($7,100,000) (the
“Indemnification Escrow Amount”) with the Escrow Agent subject to the terms and
conditions of the Indemnification Escrow Agreement, and (ii) pay Sixty-Three
Million Nine Hundred Thousand Dollars ($63,900,000) less the Closing Date
Payments (as set forth in

11



--------------------------------------------------------------------------------



 



Section 3.2(b) below) and plus or minus the amount by which the Closing Purchase
Price is adjusted pursuant to Section 3.3 hereof (collectively, the “Closing
Purchase Price Payment”), by wire transfer of immediately available United
States funds into such account or accounts designated by the Selling Stockholder
in writing at least three (3) Business Days prior to the date of the required
payment. Subject to any adjustments pursuant to Section 3.3, release of the
Indemnification Escrow Amount in accordance with the terms and conditions of the
Indemnification Escrow Agreement, and the right to receive the Earnout Payment,
if any, pursuant to Section 3.5, the Company and the Selling Stockholder
acknowledge and agree that the payments to be made pursuant to this Section 3.2
constitute payment in full of the Purchase Price and that the Selling
Stockholder is entitled to no further payments in respect of the Shares.
          (b) Payments Made on or Before the Closing Date.
          (i) At or prior to the close of business on the date immediately
preceding the Closing Date, the Selling Stockholder shall provide Purchaser with
written notice setting forth the amount required to pay and satisfy in full the
Closing Date Payments together with the identity of, and payment instructions
for, each Person entitled to receive such Closing Date Payments. Concurrently
with, and as a condition precedent to the Closing, (i) Purchaser shall pay or
cause the Company to pay the Closing Date Payments from the Closing Purchase
Price Payment in accordance with the written notice provided to Purchaser by the
Selling Stockholder setting forth the amount required to pay and satisfy in full
the Closing Date Payments, and (ii) the Selling Stockholder shall cause the
Company to obtain from its lenders with respect to all Liabilities set forth on
Schedule 3.2(b), pay-off letters and termination and release documents,
acceptable to Purchaser, in each case reflecting the total amount of such
Indebtedness, including interest and finance charges, as well as any other
monetary obligations owing by the Company or its Subsidiaries to such lenders to
be repaid as of the Closing Date to satisfy in full such Liabilities for
Indebtedness of the Company or its Subsidiaries to such lenders and confirming
that as of the Closing Date the Company and its Subsidiaries and their assets
shall be released from any and all Liens in favor of such lenders.
          (ii) The Selling Stockholder shall also be responsible for and pay,
from the Closing Purchase Price, all fees, commissions and charges of any
broker, finder or investment banker (including, but not limited to, fees and
expenses payable to BB&T Capital Markets) in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Company or the Selling Stockholder. The Company or the Selling Stockholder, as
the case may be, shall pay on or before the Closing Date, either directly or
from the Closing Purchase Price Payment, all amounts payable for legal,
accounting and other fees and expenses related to the transactions contemplated
by this Agreement due by or on behalf of the Company or the Selling Stockholder.
The Company shall pay, on or before the Closing, any severance or bonus payments
required to be paid to employees who cease their employment as of or prior to
Closing (other than as a result of the Purchaser

12



--------------------------------------------------------------------------------



 



affirmatively taking actions to specifically terminate the employment of such
employees).
          3.3 Purchase Price Adjustment.
          (a) Estimated Closing Date Net Working Capital. Not later than five
(5) business days prior to the Closing Date (unless Purchaser shall otherwise
agree), the Selling Stockholder shall deliver to Purchaser a statement (the
“Estimated Closing Date Net Working Capital Statement”) setting forth the
Selling Stockholder’s good faith estimate of the Closing Net Working Capital
(the “Estimated Closing Date Net Working Capital”) prepared in accordance with
GAAP applied on a basis consistent with that employed by the Company in the
preparation of the Financial Statements. The parties hereto agree that the
components and calculations of Closing Net Working Capital shall be based on the
calculations of Estimated Closing Date Net Working Capital set forth on
Exhibit C, attached hereto (which has been provided for exemplary purposes
only).
          (b) Closing Net Working Capital Adjustment.
          (i) Calculation of Adjustment. The Closing Purchase Price Payment, as
adjusted pursuant to Section 3.3(a) shall be (A) increased dollar-for-dollar by
the amount that the actual Closing Net Working Capital is greater than the
Estimated Closing Date Net Working Capital; or (B) decreased dollar-for-dollar
by the amount that the actual Closing Net Working Capital is less than the
Estimated Closing Date Net Working Capital, in each case as determined in
accordance with the procedures set forth in this Section 3.3(b). The amount of
any decrease to the Closing Purchase Price Payment pursuant to this
Section 3.3(b)(i) shall be paid by the Selling Stockholder. The amount of any
increase to the Closing Purchase Price Payment pursuant to this
Section 3.3(b)(i) shall be paid by Purchaser. The Selling Stockholder agrees to
set aside an amount of the Closing Purchase Price Payment received by it
necessary to satisfy any adjustments pursuant to this Section 3.3(b), including
without limitation by refraining from distributing such necessary amounts to any
investors or equity holders in such Selling Stockholder until any final
adjustment to the Closing Purchase Price Payment pursuant to this Section 3.3(b)
shall have been completed.
          (ii) Preparation of Closing Date Balance Sheet. No earlier than sixty
(60) days after the Closing Date and no later than seventy (70) days after the
Closing Date, Purchaser shall cause to be prepared and delivered to the Selling
Stockholder (A) a balance sheet of the Company as of the Closing Date prepared
in accordance with GAAP as in effect as of the date of this Agreement applied on
a basis consistent with that employed by the Company in preparation of the
Financial Statements (the “Closing Date Balance Sheet”), (B) the Closing
Statement and (C) a certificate of an executive officer of Purchaser to the
effect that the Closing Net Working Capital has been in all respects prepared in
accordance with this Section 3.3(b). The closing statement (the “Closing
Statement”) shall present the actual Net Working Capital of the Company as of

13



--------------------------------------------------------------------------------



 



the close of business on the Closing Date (“Closing Net Working Capital”) and
shall be prepared based on the Closing Date Balance Sheet.
          (iii) Exclusion of Certain Receivables. The Closing Statement shall
not include in Closing Net Working Capital any portion of any receivable
(“Excluded Receivables”) that (A) was included in the Estimated Closing Date Net
Working Capital and (B) was not paid in full by the date of delivery of the
Closing Statement pursuant to Section 3.3(b)(ii); provided, however, that if any
Excluded Receivable is collected by the Company after the date of delivery of
the Closing Statement then the Company shall promptly remit such amounts, less
any reasonable costs directly attributable to collection, including reasonable
attorney’s fees, to the Selling Stockholder. Purchaser shall cause the Company
to use its commercially reasonable efforts after Closing to collect all Excluded
Receivables in accordance with past practice of the Company. Concurrently with
delivery of the Closing Statement, the Purchaser shall cause the Company to
provide the Selling Stockholder with information relating to any Excluded
Receivable and the Company’s collection efforts with respect to such receivable.
After Closing until the earlier of (x) collection of all Excluded Receivables or
other disposition of such receivables in a manner reasonably acceptable to
Selling Stockholder and (y) six months following the date of this Agreement, the
Purchaser shall cause the Company to provide to the Selling Stockholder, on a
monthly basis, a report showing the status of the outstanding aging of the
Excluded Receivables and the Company’s collection efforts with respect to such
receivables.
          (iv) Walker Trailer Sales Receivable. The parties hereto acknowledge
and agree that (A) the account receivable of the Company with Walker Trailer
Sales described in the notes to the Estimated Closing Date Net Working Capital
Statement (the “Walker Trailer Receivable”) shall not be included in the
Estimated Closing Date Net Working Capital or the Closing Net Working Capital,
(B) the Selling Stockholder shall cause the Company to transfer, assign and
delegate all rights to, interests in and obligations with respect to the Walker
Trailer Receivable to S&S Repurchase Solutions, LLC effective as of immediately
prior to the Closing, and (C) to the extent that the risk of loss has not
transferred to the customer, the risk of loss of any trailers underlying the
Walker Trailer Receivable shall be the sole responsibility of the Selling
Stockholder (except to the extent that any such loss occurs as a direct result
of the gross negligence or willful misconduct of the Purchaser) and the right of
ownership with respect to such trailers shall belong to S&S Repurchase
Solutions, LLC.
          (c) The Selling Stockholder shall have twenty (20) days to review the
Closing Statement and Closing Date Balance Sheet (collectively, the “Closing Net
Working Capital Documents”). If the Selling Stockholder disagrees with
Purchaser’s calculation of Closing Net Working Capital delivered pursuant to
Section 3.3(b)(ii), the Selling Stockholder may, within twenty (20) days after
receipt of the Closing Net Working Capital Documents, deliver a notice to
Purchaser disagreeing with such calculation and setting forth the Selling
Stockholder’s calculation of such amount. Any such notice of disagreement shall
specify those items or amounts as to which the Selling

14



--------------------------------------------------------------------------------



 



Stockholder disagrees, and the Selling Stockholder shall be deemed to have
agreed with all other items and amounts contained in the Closing Statement and
the calculation of Closing Net Working Capital delivered pursuant to
Section 3.3(b)(ii). If the Selling Stockholder fails to deliver such notice in
such twenty (20) day period, the Selling Stockholder shall have waived its right
to contest the Closing Statement and the calculation of Closing Net Working
Capital set forth therein shall be deemed to be final and binding upon Purchaser
and the Selling Stockholder and such amount shall be used for purposes of
calculating the adjustment pursuant to Section 3.3(b)(i) above.
          (d) If a notice of disagreement shall be duly delivered pursuant to
Section 3.3(c), the Selling Stockholder and Purchaser shall, during the twenty
(20) days following such delivery, use their commercially reasonable efforts to
reach agreement on the disputed items or amounts in order to determine, as may
be required, the amount of Closing Net Working Capital, which amount shall not
be less than the amount thereof shown in Purchaser’s calculation delivered
pursuant to Section 3.3(b)(ii) nor more than the amount thereof shown in Selling
Stockholder’s calculation delivered pursuant to Section 3.3(c). If during such
period, the Selling Stockholder and Purchaser are unable to reach such
agreement, then all amounts and issues remaining in dispute shall be submitted
by the Selling Stockholder and Purchaser to a mutually acceptable nationally
recognized independent accounting firm (the “Accounting Referee”) for a
determination resolving such disputed items or amounts for the purpose of
calculating Closing Net Working Capital (it being understood that in making such
calculation, the Accounting Referee shall be functioning as an expert and not as
an arbitrator). If the parties are unable to agree on an appointment of an
Accounting Referee, within ten (10) days after not being able to reach agreement
thereon, an Accounting Referee shall be determined by mutual agreement of the
regular auditor of the Company prior to the Closing Date and the regular auditor
of the Purchaser and, if such auditors are unable to reach agreement within ten
(10) days of being requested to do so, an Accounting Referee shall be determined
by lot with each of the Selling Stockholder and Purchaser submitting one
candidate meeting the requirements of an Accounting Referee set forth in the
definition thereof. In making such calculation, the Accounting Referee shall
consider only those items or amounts in the Closing Statement and Purchaser’s
calculation of Net Working Capital as to which the Selling Stockholder has
disagreed. The Accounting Referee shall deliver to the Selling Stockholder and
Purchaser, as promptly as practicable (but in any case no later than thirty
(30) days from the date of engagement of the Accounting Referee), a report
setting forth its calculation of Closing Net Working Capital. Such report shall
be final and binding upon the Selling Stockholder and Purchaser and shall be
used for purposes of calculating the adjustment pursuant to Section 3.3(b)(i)
above. The cost of such review and report shall be borne equally by the Selling
Stockholder, on the one hand, and Purchaser, on the other hand.
          (e) The Selling Stockholder, Purchaser and the Company shall, and
shall cause their respective representatives to, cooperate and assist in the
preparation of the Closing Statement and the calculation of Closing Net Working
Capital and in the conduct of the review referred to in this Section 3.3,
including, without limitation, the making available to the extent necessary of
books, records, work papers and personnel.

15



--------------------------------------------------------------------------------



 




          (f) Form of Payments. Any payment pursuant to Section 3.3(b)(i) shall
be made at a mutually convenient time and place within five (5) Business Days
after Closing Net Working Capital is agreed to by Purchaser and the Selling
Stockholder or is determined to be final and binding either pursuant to
Section 3.3(c) or Section 3.3(d) by wire transfer of immediately available
United States funds either by Purchaser into such account or accounts designated
by the Selling Stockholder, or by the Selling Stockholder into such account or
accounts designated by Purchaser, as the case may be.
          3.4 Indemnification Escrow Agreement. To secure the indemnification
obligations of the Selling Stockholder set forth in Section 10.2 hereof,
Purchaser, Selling Stockholder and Lasalle Bank National Association, as escrow
agent (the “Escrow Agent”), shall at the Closing execute an Indemnification
Escrow Agreement, a form of which is attached hereto as Exhibit D (the
“Indemnification Escrow Agreement”), which provides for Seven Million One
Hundred Thousand Dollars ($7,100,000) (the “Indemnification Escrow Amount”) of
the Closing Purchase Price Payment to be held in escrow following the Closing
Date. The Indemnification Escrow Amount and any interest thereon shall be dealt
with in accordance with the terms and conditions set forth in the
Indemnification Escrow Agreement.
          3.5 Earnout.
          (a) Upon the terms and subject to the conditions contained herein, in
the event that the EBITDA of the Company and its Subsidiaries on a consolidated
basis is at least Seventeen Million Eight Hundred Thousand Dollars ($17,800,000)
or greater (“Target EBITDA”) for the period from January 1, 2006 through and
including December 31, 2006 (the “Earnout Period”), an additional amount of
consideration in the amount of Four Million Five Hundred Thousand Dollars
($4,500,000) (the “Earnout Payment”) shall become payable to the Selling
Stockholder and shall be treated by the parties as an adjustment to the Purchase
Price.
          (b) As promptly as practicable following, but no later than sixty
(60) days following, completion of the Purchaser’s consolidated financial
statements for the Earnout Period, Purchaser shall prepare and deliver to the
Selling Stockholder (i) a statement setting forth in reasonable detail the
calculation of EBITDA of the Company and its Subsidiaries on a consolidated
basis for the Earnout Period (the “Earnout Statement”) and (ii) a certificate of
an executive officer of Purchaser to the effect that the Earnout Statement has
been in all respects prepared in accordance with this Section 3.5(b). The
Earnout Statement and the components of EBITDA (“EBITDA Components”) shall be
derived from the consolidated audited financial statements of the Purchaser for
the year ending December 31, 2006, adjusted as necessary to comply with
Section 3.5(g).
          (c) The Selling Stockholder shall have twenty (20) days to review the
Earnout Statement (“Earnout Review Period”). If the Selling Stockholder
disagrees with Purchaser’s calculation of EBITDA or the Earnout Statement
delivered pursuant to Section 3.5(b), the Selling Stockholder may, within twenty
(20) days after receipt of the Earnout Statement, deliver a notice to Purchaser
disagreeing with the Earnout Statement

16



--------------------------------------------------------------------------------



 



and setting forth the Selling Stockholder’ calculation of EBITDA and EBITDA
Components. Any such notice of disagreement shall specify those items or amounts
as to which the Selling Stockholder disagrees, and the Selling Stockholder shall
be deemed to have agreed with all other items and amounts contained in the
Earnout Statement delivered pursuant to Section 3.5(b). If the Stockholder
Representative fails to deliver such notice in such twenty (20) day period, the
Selling Stockholder shall have waived its right to contest the Earnout Statement
and the calculation of EBITDA set forth therein shall be deemed to be final and
binding upon Purchaser and the Selling Stockholder and shall be used for
purposes of the adjustment pursuant to Section 3.5(a) above.
          (d) If a notice of disagreement shall be duly delivered pursuant to
Section 3.5(c), the Selling Stockholder and Purchaser shall, during the twenty
(20) days following such delivery, use their commercially reasonable efforts to
reach agreement on the disputed items or amounts contained within the Earnout
Statement in order to determine, as may be required, EBITDA. If during such
period, the Selling Stockholder and Purchaser are unable to reach such
agreement, then all amounts and issues remaining in dispute shall be submitted
by the Selling Stockholder and Purchaser to an Accounting Referee for a
determination resolving such disputed items or amounts for the purpose of
calculating EBITDA (it being understood that in making such calculation, the
Accounting Referee shall be functioning as an expert and not as an arbitrator).
If the parties are unable to agree on an appointment of an Accounting Referee,
within ten (10) days after not being able to reach agreement thereon, an
Accounting Referee shall be determined by mutual agreement of the regular
auditor of the Company prior to the Closing Date and the regular auditor of the
Purchaser and, if such auditors are unable to reach agreement within ten
(10) days of being requested to do so, an Accounting Referee shall be determined
by lot with each of the Selling Stockholder and Purchaser submitting one
candidate meeting the requirements of an Accounting Referee set forth in the
definition thereof. In making such calculation, the Accounting Referee shall
consider only those items or amounts in the Earnout Statement, the EBITDA
Components and Purchaser’s calculation of EBITDA as to which the Selling
Stockholder has disagreed. The Accounting Referee shall deliver to the Selling
Stockholder and Purchaser, as promptly as practicable (but in any case no later
than thirty (30) days from the date of engagement of the Accounting Referee), a
report setting forth its calculation of EBITDA. Such report shall be final and
binding upon the Selling Stockholder and Purchaser and shall be used for
purposes of determining the adjustment pursuant to Section 3.5(a) above. The
cost of such review and report shall be borne equally by the Selling
Stockholder, on the one hand, and Purchaser, on the other hand.
          (e) The Selling Stockholder, Purchaser and the Company shall, and
shall cause their respective representatives to, cooperate and assist in the
preparation of the Earnout Statement and the calculation of EBITDA and in the
conduct of the review referred to in this Section 3.5, including, without
limitation, the making available to the extent necessary of books, records, work
papers and personnel.
          (f) Any payment made pursuant to this Section 3.5, shall be made
within five (5) Business Days after EBITDA for the Earnout Period is agreed to
by Purchaser and the Selling Stockholder or is determined to be final and
binding either

17



--------------------------------------------------------------------------------



 




pursuant to Section 3.5(c) or Section 3.5(d) by wire transfer of immediately
available United States funds into such account or accounts designated by the
Selling Stockholder. Notwithstanding anything to the contrary contained herein,
to the extent that, at the time any Earnout Payment is to be made, there exists
any amounts owing from, or claims asserted against, the Selling Stockholder to
Purchaser pursuant to Section 3.3(f), Section 8.10, Article X, or the Indemnity
Side Letter, Purchaser shall be entitled to set-off any such amounts against the
Earnout Payment, and when and whether such amounts are to be finally remitted to
Seller or retained by Purchaser, as the case may be, shall be determined in a
manner consistent with the procedures for the determination of payment of an
Indemnification Claim under the Escrow Agreement; provided that (i) if the
set-off relates to an Indemnification Claim and the amount set off, when added
to the amount then held under the Indemnification Escrow Agreement, would exceed
the sum of (A) the Indemnification Escrow Amount and (B) $450,000 (such sum, the
“Earnout Escrow Amount”), the Purchaser and Selling Stockholder shall promptly
execute a Joint Statement (as defined in the Indemnification Escrow Agreement)
directing the Escrow Agent to pay to the Selling Stockholder an amount equal to
such excess and (ii) if the set-off relates to a claim under the Indemnity Side
Letter, the amount set-off shall reduce dollar for dollar any cap on liability
under the Indemnity Side Letter.
          (g) Operating Rules and Guidelines. Except as set forth on
Schedule 3.5(g), the following guidelines and rules shall be used in calculating
EBITDA and the EBITDA Components and shall be followed with respect to the
Company and its Subsidiaries during the Earnout Period:
          (i) EBITDA and the EBITDA Components and all other accounting terms
used herein shall be determined in accordance with GAAP as in effect at the date
of this Agreement applied on a basis consistent with that employed by the
Company in the preparation of the Financial Statements.
          (ii) During the Earnout Period, for purposes of the calculation of
EBITDA, Purchaser shall adhere to the pricing formula set forth in the Supply
and Purchase Agreement dated as of February 13, 2003, by and between Purchaser
and the Company (“Supply and Purchase Agreement”) with respect to sales to
Purchaser of “Wabash” and “Transcraft” branded trailers; provided, however, that
with respect to Purchaser’s direct house accounts (a current list of which is
set forth on Exhibit A hereto), purchase price shall be determined by reference
to the lowest purchase price billed on comparable volume purchases of the same
products, as adjusted to give effect to seasonality, plant usage and other
matters that can affect the purchase price of the Company’s products; and
further, provided, however, in the event the Company is required to move the
production of “Transcraft” branded trailers to regular Company customers that
are already in the Company’s backlog at such time in order to satisfy orders
placed by customers who are in Purchaser’s customer base, the contribution to
margin of the sales to the Purchaser’s customers shall be determined based on
the higher of the contribution to margin of the moved sales and the contribution
to margin of the sales to the Purchaser’s customers.

18



--------------------------------------------------------------------------------



 



          (iii) During the Earnout Period, the Purchaser shall not take or fail
to take any action with the intent and for the purpose of unfairly or
prejudicially affecting the Company’s ability to achieve the Target EBITDA.
ARTICLE IV
CLOSING AND TERMINATION
          4.1 Closing Date. Subject to the satisfaction of the conditions set
forth in Sections 9.1 and 9.2 hereof (or the waiver thereof by the party
entitled to waive that condition), the closing of the sale and purchase of the
Shares provided for in Section 2.1 hereof (the “Closing”) shall take place at
the offices of Pitney Hardin, LLP located at 7 Times Square, New York, New York
(or at such other place as the parties may designate in writing) at 9:00 a.m.
(New York City time) on the second Business Day after the satisfaction or waiver
of each condition to the Closing set forth in Article IX (other than conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions), unless another time or date, or both
are agreed to in writing by the parties hereto. The date on which the Closing
shall be held is referred to in this Agreement as the “Closing Date”.
          4.2 Termination of Agreement. This Agreement may be terminated prior
to the Closing as follows:
          (a) at the election of the Selling Stockholder or Purchaser on or
after March 3, 2006, if the Closing shall not have occurred by the close of
business on such date, provided that the terminating party (or, in the case of
the Selling Stockholder, the Selling Stockholder or the Company) is not in
material default of any of its obligations hereunder;
          (b) by mutual written consent of the Selling Stockholder and
Purchaser;
          (c) by the Selling Stockholder or Purchaser if there shall be in
effect a final nonappealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; it being agreed that the parties hereto
shall promptly appeal any adverse determination that is not nonappealable (and
pursue such appeal with reasonable diligence);
          (d) by the Selling Stockholder, if Purchaser shall have breached any
representation, warranty, covenant or other agreement contained in this
Agreement that would give rise to the failure of a condition set forth in
Section 9.2 hereof, which breach cannot be or has not been cured within 10 days
after the giving of written notice by the Selling Stockholder to Purchaser; or
          (e) by Purchaser, if the Company or the Selling Stockholder shall have
breached any representation, warranty, covenant or other agreement contained in
this Agreement that would give rise to the failure of a condition set forth in
Section 9.1

19



--------------------------------------------------------------------------------



 



hereof, which breach cannot be or has not been cured within 10 days after the
giving of written notice by Purchaser to the Selling Stockholder.
          4.3 Procedure Upon Termination. In the event of termination and
abandonment by Purchaser or the Selling Stockholder or both pursuant to
Section 4.2 hereof, written notice thereof shall forthwith be given to the other
party or parties, and this Agreement shall terminate, and the purchase of the
Shares hereunder shall be abandoned, without further action by Purchaser or the
Selling Stockholder.
          4.4 Effect of Termination. If this Agreement is validly terminated
pursuant to Section 4.2 hereof, all further obligations of the parties under
this Agreement shall terminate, except that (a) the obligations under the
Confidentiality Agreement and Article XI hereof of this Agreement shall survive
such termination and not be affected thereby, and (b) each Party’s right to
pursue all legal remedies for any breach of any provision of this Agreement
shall survive such termination. Each party’s rights of termination under
Section 4.2 hereof are in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination shall not
constitute an election of remedies.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to Purchaser that:
          5.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as currently being
conducted. The Company is duly qualified or authorized to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which it owns, leases or operates its properties and assets and each other
jurisdiction in which the conduct of its business or the ownership of its
properties and assets requires such qualification or authorization, except where
the failure to be so qualified, authorized or in good standing would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect. The Company has made available to Purchaser a true and
complete copy of the certificate or articles of incorporation (or other
organizational documents) of the Company and of each Subsidiary, as currently in
effect, certified as of a recent date by the Secretary of State (or comparable
governmental authority) of the respective jurisdictions of incorporation, and a
true and complete copy of the bylaws of the Company and of each Subsidiary, as
currently in effect, certified by their respective corporate secretaries and the
corporate record books with respect to actions taken by the shareholders and
board of directors of the Company and each of the Subsidiaries.
          5.2 Authorization of Agreement. The Company has all requisite power
and authority to execute and deliver this Agreement and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed

20



--------------------------------------------------------------------------------



 



by the Company in connection with the consummation of the transactions
contemplated by this Agreement (the “Company Documents”), to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Company Documents and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of the Company. This Agreement has been, and each of the Company
Documents has been or will be at or prior to the Closing, duly and validly
executed and delivered by the Company and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Company Documents, when so executed and delivered
will constitute, the legal, valid and binding obligations of the Company,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
          5.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 5.3(a), none of the execution and
delivery by the Company of this Agreement or the Company Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by the Company with any of the provisions hereof or thereof does or will
conflict with, or result in any violation of or constitute a breach of or a
default (with or without notice or lapse of time, or both) under, or result in
the loss of any benefit under, or permit the acceleration of any obligation
under, or give rise to a right of termination, modification or cancellation
under or result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary under, any provision of (i) the certificate of
incorporation and bylaws or comparable organizational documents of the Company
or any Subsidiary; (ii) any Contract, or Permit to which the Company or any
Subsidiary is a party or by which any of the properties or assets of the Company
or any Subsidiary are bound; (iii) any Order of any Governmental Body applicable
to the Company or any Subsidiary or by which any of the properties or assets of
the Company or any Subsidiary are bound; or (iv) any applicable Law, other than,
in the case of clauses (ii), (iii) and (iv), such conflicts, violations,
breaches, loss of benefits, accelerations, modifications, defaults,
terminations, Liens, or cancellations, that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
          (b) Except as set forth on Schedule 5.3(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of the
Company or any Subsidiary in connection with the execution, delivery or
performance of this Agreement or the Company Documents or the compliance by the
Company with any of the provisions hereof or thereof, or the consummation of the
transactions contemplated hereby or thereby, except for (i) compliance with the
applicable requirements of the HSR Act and (ii) such consents, waivers,
approvals, Orders, Permits or authorizations the

21



--------------------------------------------------------------------------------



 



failure of which to obtain would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.
          5.4 Capitalization.
          (a) The authorized capital stock of the Company consists solely of
3000 shares of Common Stock and 17,000 shares of Preferred Stock. As of the date
hereof, there are 915 shares of Common Stock issued and outstanding, 10,430
shares of Preferred Stock issued and outstanding, and shares of Common Stock
issuable pursuant to the Warrant representing six percent (6%) of the fully
diluted Common Stock. All of the issued and outstanding shares of Common Stock
are duly authorized for issuance and are validly issued, fully paid and
non-assessable. No shares of capital stock of the Company or any Subsidiary have
been reserved for any purpose or are held as treasury stock.
          (b) Except as set forth on Schedule 5.4(b), there is no existing
option, warrant, call, right (preemptive or otherwise), or Contract of any
character to which the Company is a party requiring, and there are no securities
of the Company outstanding that upon conversion or exchange would require, the
issuance, of any shares of capital stock of the Company or other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase shares of capital stock of the Company. Except as set forth on
Schedule 5.4(b), the Company is not a party to any voting trust or other
Contract with respect to the voting, redemption, sale, transfer, issuance,
purchase, repurchase or other disposition of the Common Stock of the Company,
any other securities of the Company, or any securities of any Subsidiary, except
as contemplated hereunder.
          5.5 Subsidiaries.
          (a) Schedule 5.5(a) sets forth the name of each Subsidiary, and, with
respect to each Subsidiary, the jurisdiction in which it is incorporated or
organized, the jurisdictions, if any, in which it is qualified to do business,
the number of shares of its authorized capital stock, the number and class of
shares thereof duly authorized, issued and outstanding, the names of all
stockholders or other equity owners and the number of shares of stock owned by
each stockholder or the amount of equity owned by each equity owner. Each
Subsidiary is a duly organized and validly existing corporation or other entity
in good standing under the laws of the jurisdiction of its incorporation or
organization and is duly qualified or authorized to do business as a foreign
corporation or entity and is in good standing under the laws of each
jurisdiction in which the conduct of its business or the ownership of its
properties and assets requires such qualification or authorization, except where
the failure to be so qualified, authorized or in good standing as a foreign
corporation would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect. Each Subsidiary has all requisite
corporate or entity power and authority to own, lease and operate its properties
and assets and carry on its business as currently being conducted. Except as set
forth on Schedule 5.5(a), neither the Company nor any of its Subsidiaries owns,
directly or indirectly, an equity interest in any other Person.

22



--------------------------------------------------------------------------------



 



          (b) The outstanding shares of capital stock of each Subsidiary are
duly authorized, validly issued, fully paid and non-assessable, and all such
shares or other equity interests represented as being owned by the Company are
owned by it free and clear of any and all Liens except as set forth on
Schedule 5.5(b). No shares of capital stock have been reserved for any purpose
or are held by any Subsidiary as treasury stock. There is no existing option,
warrant, call, right (preemptive or otherwise), or Contract of any character to
which any Subsidiary is a party requiring, and there are no convertible
securities of any Subsidiary outstanding which upon conversion or exchange would
require, the issuance of any shares of capital stock or other equity interests
of any Subsidiary or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase shares of capital stock or
other equity interests of any Subsidiary.
          5.6 Financial Statements. The Company has made available to Purchaser
copies of the audited consolidated balance sheets of the Company and its
Subsidiaries as at December 31, 2005, December 31, 2004, December 31, 2003, and
December 31, 2002 and the related audited statements of income and of cash flows
of the Company for the years then ended, each accompanied by the related report
of BDO Seidman, LLP, independent public accountants. The audited financial
statements referred to in Sections 5.6, including the related notes and
schedules thereto, are referred to herein as the “Financial Statements.” Except
as set forth in the notes thereto, each of the Financial Statements (i) has been
prepared from, and are in accordance with, books and records of the Company,
(ii) has been prepared in accordance with GAAP consistently applied and
(iii) presents fairly in all material respects the consolidated financial
position, results of operations and cash flows of the Company as at the dates
and for the periods indicated therein.
          For the purposes hereof, the audited consolidated balance sheet of the
Company and its Subsidiaries as at December 31, 2005 is referred to as the
“Balance Sheet” and December 31, 2005 is referred to as the “Balance Sheet
Date”.
          5.7 No Undisclosed Liabilities. To the Knowledge of the Company,
neither the Company nor any Subsidiary has any Liabilities of any kind or
nature, other than Liabilities (i) set forth in the Schedules to this Article V,
(ii) set forth in the Financial Statements for the fiscal year ended
December 31, 2005 and (iii) incurred in the Ordinary Course of Business after
December 31, 2005 that do not, individually or in the aggregate, involve amounts
in excess of $100,000.
          5.8 Absence of Certain Developments. Except as contemplated by this
Agreement or as set forth on Schedule 5.8, since the Balance Sheet Date (i) the
Company and its Subsidiaries have conducted their respective businesses only in
the Ordinary Course of Business, (ii) there has not been any event, change,
occurrence or circumstance that, individually or in the aggregate has had, or
would reasonably be expected to have a Material Adverse Effect, (iii) there has
not been any uninsured damage, destruction, loss or casualty to property or
assets of the Company or any Subsidiary and (iv) there has not been any action
taken of the type described in Section 8.2(b) that had such action

23



--------------------------------------------------------------------------------



 



occurred following the date hereof, without Purchaser’s prior approval, would be
in violation of Section 8.2(b).
          5.9 Taxes.
          (a) Each of the Company and its Subsidiaries has timely filed all
federal, state, local and foreign Tax Returns and reports required to be filed
by it. All Taxes of the Company and its Subsidiaries that have or may become due
for all periods which end prior to or which end on the date of the most recent
Financial Statements (whether or not shown on any Tax Return) either have been
paid or are reflected in accordance with GAAP as a reserve for Taxes on the most
recent Financial Statement. All such returns and reports are correct and
complete in all material respects and were prepared in compliance with all
applicable laws and regulations. Neither the Company nor any of its Subsidiaries
currently is the beneficiary of any extension of time within which to file any
Tax Return. All Taxes required to be withheld by the Company or any of its
Subsidiaries have been withheld and have been (or will be) duly and timely paid
to the proper Governmental Body. No deficiencies for any Taxes have been
proposed, asserted or assessed in writing against the Company or any of its
Subsidiaries that are still pending. No requests for waivers of the time to
assess any such Taxes have been made that are still pending. The statute of
limitations for Federal income tax purposes with respect to the Company and its
Subsidiaries is closed for all years before 2002 and neither the Company nor its
Subsidiaries has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to any Tax assessment or deficiency. No
income Tax Return of the Company or its Subsidiaries is under current
examination by the IRS or by any state or foreign tax authority. Neither the
Company nor any of its Subsidiaries has received from any foreign, federal,
state or local taxing authority (including jurisdictions where the Company or
its Subsidiaries have not filed Tax Returns) any (i) written notice or, to the
Knowledge of the Company, any notice indicating an intent to open an audit or
other review, (ii) request for information related to Tax matters, or
(iii) written notice or, to the Knowledge of the Company, any notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any taxing authority against the Company or any of its Subsidiaries.
No claim has ever been made by an authority in a jurisdiction where the Company
or any of its Subsidiaries does not file Tax Returns that the Company or any of
its Subsidiaries is or may be subject to taxation by that jurisdiction. There
are no Liens for Taxes (other than Permitted Exceptions) upon any of the assets
of the Company or any of its Subsidiaries. Except with respect to the
consolidated group including the Company and its Subsidiaries, neither the
Company nor any of its Subsidiaries is otherwise liable for the Taxes of any
other person as a result of any indemnification provision or other contractual
obligation. Schedule 5.9 lists all federal, state, local, and foreign income Tax
Returns filed with respect to any of the Company or its Subsidiaries for taxable
periods ended on or after December 31, 2000. The Selling Stockholder has made
available to Purchaser correct and complete copies of all federal income Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by the Company or any of its Subsidiaries filed or received since
January 1, 2001.

24



--------------------------------------------------------------------------------



 



          (b) Neither the Company nor any Subsidiary will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any: (i) change in method of accounting for a taxable period ending on
or prior to the Closing Date; (ii) “closing agreement” as described in Code
Section 7121 (or any corresponding or similar provision of state, local or
foreign income Tax law) executed on or prior to the Closing Date;
(iii) intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local or foreign income Tax law); (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; or (v) prepaid
amount received on or prior to the Closing Date.
          (c) Neither the Company nor any Subsidiary nor any Person on their
behalf has granted to any Person any power of attorney that is currently in
force with respect to any Tax matter.
          (d) Neither the Company nor any Subsidiary has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code Section 355 or Code Section 361.
          (e) Neither the Company nor any Subsidiary has been a United States
real property holding corporation within the meaning of Code Section 897(c)(2)
during the applicable period specified in Code Section 897(c)(1)(A)(ii). All
“reportable transactions” as described in Code Section 6011 and the Treasury
Regulations thereunder that involve the Company or any Subsidiary have been
timely and accurately reported as required by applicable Law. Neither the
Company nor any Company Subsidiary has made nor is obligated to make any
payment, nor is a party to any agreement that could obligate it to make any
payment to reimburse any person or entity for excise taxes under Section 4999 of
the Code.
          5.10 Real Property.
          (a) Schedule 5.10 sets forth a true, correct and complete list of
(i) all real property and interests in real property owned in fee by the Company
and its Subsidiaries (individually, an “Owned Property” and collectively, the
“Owned Properties”), including the street address, city and state thereof and
identity of the owner of each such parcel of Owned Real Property, and (ii) all
leases of real property to which the Company or any Subsidiary is the lessee
(individually, a “Real Property Lease” and collectively, the “Real Property
Leases” and, together with the Owned Properties, being referred to herein
individually as a “Company Property” and collectively as the “Company
Properties”).
          (b) The Company and its Subsidiaries are the sole owners of good and
valid, fee simple title to the Owned Real Property respectively owned by them,
including, without limitation, all buildings, structures, fixtures and
improvements thereon, free and

25



--------------------------------------------------------------------------------



 



clear of all Liens of any nature whatsoever except (i) Liens set forth on
Schedule 5.10 and (ii) Permitted Exceptions.
          (c) All buildings, structures, fixtures and other improvements on the
Owned Real Property are free of any material interior or exterior structural
defects. The Company has not received notice that any such buildings,
structures, fixtures and improvements on the Owned Real Property are in
violation in any material respect of any Laws.
          (d) Other than the Permitted Exceptions, none of the Owned Real
Property is subject to any Contract or other restriction of any nature
whatsoever (recorded or unrecorded) preventing or limiting the Company’s or any
Subsidiary’s right to convey or to use it.
          (e) The Company has not received written notice or, to the Knowledge
of the Company, any notice that any portion of the Owned Real Property or any
building, structure, fixture or improvement thereon is the subject of, or
affected by, any condemnation, eminent domain or inverse condemnation proceeding
currently instituted or pending, and to the Knowledge of the Company none of the
foregoing are or have been threatened to be, the subject of, or affected by, any
such proceeding.
          (f) The Owned Real Property has access to electric, gas, water, sewer
and telephone lines, which access is adequate in all material respects for the
uses to which the Owned Real Property is currently devoted and intended to be
devoted.
          (g) The Company or any Subsidiary, as the case may be, is the owner
and holder of the leasehold estate purported to be granted by the Real Property
Leases. Each such Real Property Lease is in full force and effect and
constitutes a legal, valid and binding obligation of, and is legally enforceable
against, the Company and its Subsidiaries, as applicable, and, to the Knowledge
of the Company, the other parties thereto and grants the leasehold estate it
purports to grant free and clear of all Liens, except (i) Liens set forth on
Schedule 5.11, (ii) Permitted Exceptions, and (iii) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting creditors’ rights generally and general principles
of equity (regardless of whether considered in a proceeding at law or in
equity). Neither the Company nor any Subsidiary has received any written notice
or, to the Knowledge of the Company, any notice of any threatened cancellations
of any governmental approvals with respect thereto or any outstanding disputes
thereunder or failed to make any necessary material filings or registration with
respect thereto. The Company or a Subsidiary, as the case may be, has in all
material respects performed all obligations required to be performed by it to
date pursuant to such Real Property Lease. Neither the Company nor any
Subsidiary has received any written notice of any default or event that with
notice or lapse of time, or both, would constitute a material default by the
Company or any Subsidiary under any of the Real Property Leases.
          5.11 Tangible Personal Property; Title to Assets. Schedule 5.11 sets
forth all leases of personal property by the Company or a Subsidiary (“Personal
Property

26



--------------------------------------------------------------------------------



 



Leases”) involving annual payments in excess of $50,000. Neither the Company nor
any Subsidiary has received any written notice of any default or any event that
with notice or lapse of time, or both, would constitute a default, by the
Company or any Subsidiary under any of the Personal Property Leases. The Company
and its Subsidiaries have good and valid title to all material assets
respectively owned by them, including, without limitation, all material assets
reflected in the Balance Sheet and all material assets purchased by the Company
or by any Subsidiary since the Balance Sheet Date (except for assets reflected
in the Balance Sheet or acquired since the Balance Sheet Date that have been
sold or otherwise disposed of in the Ordinary Course of Business), free and
clear of all Liens, except (a) Liens set forth on Schedule 5.11 and
(b) Permitted Exceptions. All material tangible personal property owned by the
Company and its Subsidiaries or subject to Personal Property Leases is in
reasonable operating condition and repair, ordinary wear and tear excepted, and
is suitable and adequate for the uses for which it is intended or is being used.
          5.12 Intellectual Property. Except as set forth on Schedule 5.12, the
Company and its Subsidiaries own or have valid licenses to use all Intellectual
Property used by them in, or necessary for use in, the Ordinary Course of
Business, and the consummation of transactions contemplated herein does not and
will not conflict with, alter or impair any rights in such Intellectual
Property. Schedule 5.12 lists each patent application, issued patent, registered
Copyright or Copyright application, material unregistered Copyright or Software,
internet domain names, registered Mark, applications for a Mark, and material
unregistered Marks owned by the Company or any Subsidiary (“Company IP”). Except
as set forth on Schedule 5.12, the Company or its Subsidiaries are the exclusive
owner of the Company IP free and clear of all Liens, except Liens set forth on
Schedule 5.12. Except as set forth on Schedule 5.12, (i) the Intellectual
Property used by the Company and its Subsidiaries are not the subject of any
challenge received by the Company or any of its Subsidiaries in writing
(ii) neither the Company nor any Subsidiary has received any written notice of
any default or any event that with notice or lapse of time, or both, would
constitute a default under any Intellectual Property license to which the
Company or any Subsidiary is a party or by which it is bound, (iii) to the
Knowledge of the Company, the conduct of the Ordinary Course of Business does
not and will not infringe, misappropriate or violate the Intellectual Property
of any third party or constitute unfair competition or trade practices; (iv) to
the Knowledge of the Company, no third party is infringing, misappropriating or
violating any Intellectual Property owned by the Company or its Subsidiaries in
any material respect nor are there any pending claims for such infringement,
misappropriation or violation; and (iv) to the Knowledge of the Company, all
such Intellectual Property is valid. The Company and each Subsidiary have taken
commercially reasonable efforts to protect their Technology, Software, and other
confidential information.
          5.13 Material Contracts.
          (a) Schedule 5.13 sets forth a true correct and complete list of all
of the following Contracts to which the Company or any of its Subsidiaries is a
party or by which it or any of its assets or properties is bound (collectively,
the “Material Contracts”):

27



--------------------------------------------------------------------------------



 



          (i) Contracts with any Selling Stockholder or any current or former
officer, director, or employee of the Company or any of its Subsidiaries;
          (ii) Contracts with any labor union or association representing any
employee of the Company or any of its Subsidiaries;
          (iii) Contracts for the sale or lease of any of the assets of the
Company or any of its Subsidiaries other than in the Ordinary Course of
Business, for consideration in excess of $100,000;
          (iv) Contracts relating to the acquisition by the Company or any of
its Subsidiaries of any operating business or the capital stock of any other
Person, in each case for consideration in excess of $50,000;
          (v) Contracts for or relating to the incurrence or existence of
Indebtedness, or the making of any loans (and Schedule 5.13 also sets forth a
true and correct list and description of all outstanding Indebtedness);
          (vi) any other Contracts which involve the expenditure of more than
$100,000 in the aggregate or require performance by any party more than one year
from the date hereof that, in either case, are not terminable by the Company or
a Subsidiary without penalty on notice of one hundred and eighty (180) days’ or
less;
          (vii) Contracts the performance of which is expected to involve
payment or receipt by the Company or a Subsidiary of consideration in excess of
$100,000 in the twelve-month period immediately following the Closing Date;
          (viii) Real Property Leases or other Contracts involving any
properties or assets (whether real, personal or mixed, tangible or intangible)
involving an annual base rent of more than $100,000;
          (ix) Contracts that limit or restrict the Company or any Subsidiary or
any of their respective officers or key employees from engaging in any business
in any jurisdiction;
          (x) Contracts with any distributor, dealer, manufacturer’s
representative, sales agent, advertiser, property manager or broker that is not
terminable without penalty on thirty (30) days’ or less notice involving an
annual commitment or payment of more than $100,000;
          (xi) consulting agreements, residual agreements and Contracts relating
to know-how, engineering or work-for-hire, or pursuant to which royalties are
paid or received;
          (xii) Contracts with any of the (A) ten (10) largest suppliers,
(B) ten (10) largest customers, and (C) ten (10) largest dealers of the Company

28



--------------------------------------------------------------------------------



 



and its Subsidiaries, taken as a whole, for the twelve-month period ended
December 31, 2005;
          (xiii) Contracts for the management, cleanup, remediation or abatement
of any Hazardous Materials or for the performance of any environmental audit or
study;
          (xiv) Contracts regarding profit-sharing, bonus, incentive
compensation, deferred compensation, stock option, severance pay, stock
purchase, employee benefit, insurance, hospitalization, pension, retirement or
other similar plan or agreement;
          (xv) Contracts that contain any provisions requiring the Company or
any Subsidiary to indemnify any other party thereto;
          (xvi) joint venture agreements;
          (xvii) all outstanding powers of attorney empowering any Person to act
on behalf of the Company or any Subsidiary other than powers of attorney granted
in the Ordinary Course of Business to employees employed outside the United
States or to non-U.S. attorneys, in each case solely for ministerial or other de
minimis purposes;
          (xviii) all settlement agreements as to which the Company or a
Subsidiary has continuing obligations and which involve a payment in excess of
$50,000 annually;
          (xix) Contracts, licenses and agreements to which the Company or any
Subsidiary is a party (i) with respect to Intellectual Property licensed to any
third party or any Affiliate of the Company (other than end-user licenses under
which license and service fees in the aggregate do not exceed $50,000) or
(ii) pursuant to which a third party has licensed or transferred any
Intellectual Property to the Company or any Subsidiary (other than Software that
is generally available on nondiscriminatory pricing terms and has an acquisition
cost of $50,000 or less); and
          (xx) any other material Contract that by its terms does not terminate
or is not terminable by Company or by a Subsidiary within sixty (60) days or
upon thirty (30) days’ (or less) notice.
          (b) (i) Each Material Contract is a valid, binding and enforceable
obligation of the Company or a Subsidiary, as the case may be, and, to the
Knowledge of the Company, of the other party or parties thereto, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general principles of equity (regardless of whether considered in
a proceeding at law or in equity), and (ii) to the Knowledge of the Company,
each Material Contract is in full force and effect.

29



--------------------------------------------------------------------------------



 



          (c) Except as set forth on Schedule 5.13, (i) neither the Company nor
any Subsidiary, nor to the Knowledge of the Company any other party thereto, is
in breach of or default under any term of any Material Contract or has
repudiated any term of any Material Contract and (i) to the Knowledge of the
Company no event has occurred that with notice or lapse of time, or both, would
constitute a breach of or a default by the Company or its Subsidiaries under any
Material Contract, in each case under subsections (i) and (ii) herein, except
for such breaches, defaults or repudiations that would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.
          (d) Except as set forth on Schedule 5.13, neither the Company nor any
Subsidiary has received written notice of termination, cancellation or
non-renewal that is currently in effect with respect to any Material Contract
and, to the Knowledge of the Company, no other party to a Material Contract
plans to terminate, cancel or not renew any such Material Contract.
          5.14 Employee Benefits Plans.
          (a) Schedule 5.14(a) lists each “employee benefit plan” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and any other material employee plan or agreement maintained,
contributed to or required to be contributed to by the Company or any of its
Subsidiaries (each, a “Company Benefit Plan”). The Company has made available to
Purchaser correct and complete copies of (i) each Company Benefit Plan (or, in
the case of any such Company Benefit Plan that is unwritten, descriptions
thereof), (ii) the most recent annual reports on Form 5500 required to be filed
with the IRS with respect to each Company Benefit Plan (if any such report was
required), (iii) the most recent summary plan description for each Company
Benefit Plan for which such summary plan description is required and, (iv) each
trust agreement and insurance or group annuity contract relating to any Company
Benefit Plan. Each Company Benefit Plan has been administered in all material
respects in accordance with its terms. The Company, its Subsidiaries and all the
Company Benefit Plans are all in compliance with the applicable provisions of
ERISA, the Code and all other applicable Laws except for any noncompliance that
would not have a Material Adverse Effect.
          (b) All Company Benefit Plans that are “employee pension plans” (as
defined in Section 3(3) of ERISA) that are intended to be tax qualified under
Section 401(a) of the Code (each, a “Company Pension Plan”) is so qualified. The
Company has made available to Purchaser a correct and complete copy of the most
recent determination letter received with respect to each Company Pension Plan,
as well as a correct and complete copy of each pending application for a
determination letter, if any. No event has occurred since the date of the most
recent determination letter or application therefor relating to any such Company
Pension Plan that would adversely affect the qualification of such Company
Pension Plan.
          (c) All contributions, premiums and benefit payments under or in
connection with the Company Benefit Plans that are required to have been made as
of the

30



--------------------------------------------------------------------------------



 



date hereof in accordance with the terms of the Company Benefit Plans have been
timely made or have been reflected on the most recent Balance Sheet. No Company
Pension Plan has an “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA or Section 412 of the Code), whether or not waived. As of
the Closing Date, the net fair market value of the assets of any Company Benefit
Plan that is subject to Title IV of ERISA equals or exceeds the actuarial
accrued liabilities of such Company Benefit Plan and no Company Benefit Plan
that is a multi-employer plan within the meaning of Section 3(37) of ERISA has
any withdrawal liability.
          (d) No Company Benefit Plan is (i) an Employee Stock Ownership Plan
within the meaning of Section 4975(e)(7) of the Code, (ii) a Voluntary
Employees’ Beneficiary Association (“VEBA”) within the meaning of
Section 501(c)(9) of the Code, or (iii) provides post-retirement medical, life
insurance or other benefits promised, provided or otherwise due now or in the
future to current, former or retired employees other than as required by
Section 4980B(f) of the Code.
          No amount required to be paid or payable to or with respect to any
employee or other service provider of the Company or any of its Subsidiaries in
connection with the transactions contemplated hereby (either solely as a result
thereof or as a result of such transactions in conjunction with any other event)
will be an “excess parachute payment” within the meaning of Section 280G of the
Code.
          5.15 Labor.
          (a) Except as set forth on Schedule 5.15(a), neither the Company nor
its Subsidiaries is a party to any labor or collective bargaining agreement.
          (b) Except as set forth on Schedule 5.15(b), there are no (i) strikes,
work stoppages, work slowdowns, lockouts, picketing, concerted refusals to work
overtime, or other similar labor activities pending or, to the Knowledge of the
Company, threatened against or involving the Company or its Subsidiaries
currently or within the last three (3) years, or (ii) unfair labor practice
charges, grievances or complaints pending or, to the Knowledge of the Company,
threatened by or on behalf of any employee or group of employees of the Company
or any of its Subsidiaries, except in each case as would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.
          (c) (c) The Company has complied with all applicable Laws respecting
employment practices, terms and conditions of employment and wages and hours and
has not engaged in any unfair labor practice, except such non-compliance or
practices that would not, individually or in the aggregate, have or reasonably
be expected to have a Material Adverse Effect.
          5.16 Litigation. Except as set forth on Schedule 5.16, there are no
Legal Proceedings pending or, to the Knowledge of the Company, threatened
against the Company or its Subsidiaries, which, if adversely determined, would,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

31



--------------------------------------------------------------------------------



 



          5.17 Compliance with Laws; Permits.
          (a) The Company and its Subsidiaries are in material compliance with
all Laws (other than Laws for which more specific representations are made in
Sections 5.9, 5.10, 5.12, 5.14, 5.15, and 5.18) applicable to their respective
businesses or operations. No action, Legal Proceeding, investigation, complaint,
demand or notice has been filed or commenced, or to the Knowledge of the
Company, threatened, against the Company or a Subsidiary alleging any failure to
so comply. Neither the Company nor any Subsidiary has received any written
notice of or been charged with the violation, in any material respect, of any
Laws.
          (b) Schedule 5.17 sets forth a true, correct and complete list of all
material Permits held by the Company and its Subsidiaries. Except as set forth
on Schedule 5.17, the Company and its Subsidiaries currently have all Permits
that are required for the operation of their respective businesses as presently
conducted, except where the absence of which would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect. All
Permits are valid, binding and in full force and effect except where failure to
be valid, binding or in full force and effect would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries is in default or violation (and
no event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation) of any term, condition or provision of any
Permit to which it is a party, except where such default or violation would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.
          5.18 Environmental Matters.
          (a) Except as set forth on Schedule 5.18(a) hereto, the operations of
the Company and each of its Subsidiaries are in compliance with and have
complied with all applicable Environmental Laws and all Environmental Permits
issued pursuant to Environmental Laws or otherwise.
          (b) Except as set forth on Schedule 5.18(b) hereto, neither the
Company nor any of its Subsidiary has any Liability under any Environmental Law,
nor is Company or any Subsidiary responsible for any such Liability of any other
person under any Environmental Law, whether by contract, by operation of law or
otherwise.
          (c) (i) Except as set forth on Schedule 5.18(c)(i) hereto, the Company
and each of its Subsidiaries has obtained and filed timely applications for all
material Environmental Permits necessary to operate its business; (ii) all such
Environmental Permits are listed on Schedule 5.18(c)(ii) and are in full force
and effect; (iii) none of the Environmental Permits listed on
Schedule 5.18(c)(ii) require consent, notification, or other action to remain in
full force and effect following consummation of the transactions contemplated
hereby; (iv) the Company and its Subsidiaries have not received written notice
that any Environmental Permit listed on Schedule 5.18(c)(ii) will not be renewed
upon expiration, or that any material additional conditions will be imposed in
order to receive any such renewal.

32



--------------------------------------------------------------------------------



 



          (d) Except as set forth on Schedule 5.18(d) hereto, neither the
Company nor any of its Subsidiaries is the subject of any outstanding Order or
Contract with any Governmental Body respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Material.
          (e) Except as set forth on Schedule 5.18(e) hereto, neither the
Company nor any of its Subsidiaries has received any written information request
from a Governmental Body or any written communication alleging that the Company
or any of its Subsidiaries may be in violation of any Environmental Law or any
Environmental Permit issued pursuant to Environmental Law, or may have any
liability under any Environmental Law.
          (f) Except as set forth on Schedule 5.18(f) hereto, to the Knowledge
of the Company, there are no investigations of the businesses of the Company or
any of its Subsidiaries, or currently or previously owned, operated or leased
property of the Company or any of its Subsidiaries pending or threatened that
would reasonably be expected to result in the imposition of any liability
pursuant to any Environmental Law.
          (g) Except as set forth on Schedule 5.18(g) hereto, to the Knowledge
of the Company, there is not located at any of the properties owned, operated or
leased by the Company or any of its Subsidiaries any (i) underground storage
tanks, (ii) asbestos-containing material, (iii) equipment containing
polychlorinated biphenyls, (iv) mold, or (v) wetlands delineated by a
Governmental Body.
          (h) Except as set forth on Schedule 5.18(h)(i), to the Knowledge of
the Company there are no facts, circumstances, or conditions existing, initiated
or occurring prior to the Closing Date, that have or will result in material
liability to the Company or any of its Subsidiaries under Environmental Law.
Except as set forth on Schedule 5.18(h)(ii), there has been no Release of
Hazardous Materials at, on, under, or from any real property currently owned,
operated or leased by the Company or any of its Subsidiaries during the period
of such ownership, operation, or tenancy, in each case, nor was there such a
Release at any real property formerly owned, operated or leased by the Company
or its Subsidiaries during the period of such ownership, operation, or tenancy,
in each case, such that the Company is or could be liable for Remedial Action
with respect to such Hazardous Materials.
          (i) Except as set forth on Schedule 5.18(i)(i), to the Knowledge of
the Company no property currently or formerly owned, operated or leased by the
Company or its Subsidiaries, and no property to which Hazardous Materials
originating on or from such properties or the businesses or assets of the
Company or any Subsidiary has been sent for treatment or disposal, is listed or
proposed to be listed on the National Priorities List or CERCLIS or on any other
governmental database or list of properties that may or do require Remedial
Action under Environmental Laws. Except as set forth on Schedule 5.18(i)(ii),
neither the Company nor any of its Subsidiaries has arranged, by contract,
agreement, or otherwise, for the transportation, disposal or treatment of
Hazardous Materials at any location such that it is or could reasonably be
expected to be liable for Remedial Action of such location pursuant to
Environmental Laws.

33



--------------------------------------------------------------------------------



 



          (j) The Company and its Subsidiaries have furnished to Purchaser
copies of all environmental assessments, reports, audits and other documents in
their possession or under their control that relate to the environmental
condition of any real property currently or formerly owned, operated or leased
by the Company or any of its Subsidiaries or the Company’s or any of its
Subsidiaries’ compliance with Environmental Laws.
          5.19 Financial Advisors. Except as set forth on Schedule 5.19, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for the Selling Stockholder or the Company in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment from Purchaser in respect thereof.
          5.20 Accounts Receivable; Bank Accounts.
          (a) The accounts receivable of the Company and its Subsidiaries shown
on the balance sheets provided by the Company pursuant to Section 5.6, or
thereafter acquired by any of them, have arisen or will arise from the sale of
goods or services in bona fide transactions to Persons not Affiliated with the
Selling Stockholder or the Company.
          (b) Schedule 5.20 sets forth the names of all banks or other financial
institutions with which the Company or any Subsidiary has an account or safe
deposit box and identifies each such account and safe deposit box, together with
the names of all Persons authorized to draw therefrom or to have access thereto.
          5.21 Inventory. All of the Company’s and the Subsidiaries’ existing
inventories, whether reflected in the Interim Balance Sheet or otherwise:
          (a) consist of such quality and quantity as to be usable by the
Company or any Subsidiary in the Ordinary Course of Business and, with respect
to finished goods, are in a condition such that they can be sold in the Ordinary
Course of Business, subject to reserves for unrealizable or obsolete inventory
reflected in the Financial Statements as adjusted for the passage of time
through the Closing Date (which adjustment has been disclosed in writing to
Purchaser) in accordance with the past custom and practice of the Company, free
and clear of all Liens except A) Liens set forth on Schedule 5.21 and
(B) Permitted Exceptions;
          (b) have been properly recorded in the books and records of the
Company in accordance with GAAP applied consistent with past practice; and
          (c) to the Knowledge of the Company, are free of any material Defect
(other than Defects properly reserved for on the Balance Sheet).
Inventories now on hand that were purchased after the date of the Interim
Balance Sheet were purchased in the Ordinary Course of Business of the Company
or its Subsidiaries. Except as set forth on Schedule 5.21, neither the Company
nor its Subsidiaries are in possession of any inventory not owned by the Company
or any Subsidiary, including

34



--------------------------------------------------------------------------------



 



goods already sold. The inventory levels maintained by the Company and its
Subsidiaries: (i) are not excessive in any material respect in light of the
Company’s normal operating requirements; and (ii) are adequate in all material
respects for the conduct of the Company’s and the Subsidiaries’ operations in
the Ordinary Course of Business. Neither the Company nor its Subsidiaries is
under any Liability with respect to accepting returns of items of inventory or
merchandise in the possession of their customers other than in the Ordinary
Course of Business.
          5.22 Insurance. Schedule 5.22 lists all policies of title, asset,
fire, hazard, casualty, directors and officers liability and general liability,
life, worker’s compensation and other forms of insurance of any kind owned or
held by the Company and its Subsidiaries. All such policies: (a) are in full
force and effect; (b) are sufficient for compliance by the Company and its
Subsidiaries with all requirements of Law and of all Contracts to which the
Company or any Subsidiary is a party; (c) to the Knowledge of the Company are
valid and outstanding policies enforceable against the insurer; and (d); have
the policy expiration dates set forth in Schedule 5.22.
          5.23 Books and Records.(a) The books of account, stock records, minute
books and other records of the Company and its Subsidiaries are true and
complete and have been maintained in all material respects in accordance with
all requirements of Law. The Company and its Subsidiaries maintain, in the
reasonable judgment of the Company, a system of internal accounting controls
designed to provide reasonable assurance that (a) transactions are executed with
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation of financial statements of the Company and its
Subsidiaries and to maintain accountability for assets, and (c) access to assets
of the Company and its Subsidiaries is permitted only in accordance with
management’s authorization.
          5.24 Transactions With Related Parties. Except as set forth on
Schedule 5.24, neither any present or former officer, director or stockholder of
the Company or any Subsidiary, nor any Affiliate of such officer, director or
stockholder, is currently a party to any transaction with the Company or any
Subsidiary, including, without limitation, any Contract providing for the
employment of, furnishing of services by, rental of assets from or to, or
otherwise requiring payments to, any such officer, director, stockholder or
Affiliate.
          5.25 Off-Balance Sheet Transactions. Except to the extent that the
information described below concerning transactions, arrangements and other
relationships is otherwise specifically identified on the Financial Statements,
Schedule 5.25 sets forth a true, complete and correct list and description of
the following: (i) any repurchase obligation or liability of the Company or any
its Subsidiaries with respect to receivables sold by the Company or any of its
Subsidiaries, (ii) any liability of the Company or any of its Subsidiaries under
any sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of the Company, (iii) any liability of the Company or
any of its Subsidiaries under any financing lease or so-called “synthetic lease”
or “tax ownership operating lease” transaction, or (iv) any obligations of the
Company or any of its Subsidiaries arising with respect to any other transaction
which

35



--------------------------------------------------------------------------------



 



is the functional equivalent of, or takes the place of, borrowing but which does
not constitute a liability on the consolidated balance sheet of the Company and
its Subsidiaries.
          5.26 Suppliers; Customers; Dealers. Schedule 5.26 sets forth a list of
each of (a) the ten (10) largest suppliers, (b) the ten (10) largest customers,
and (c) the ten (10) largest dealers of the Company and its Subsidiaries, taken
as a whole, for the twelve-month period ended December 31, 2004 and the
twelve-month period ended December 31, 2005, and sets forth opposite the name of
each such supplier, customer and dealer the approximate percentage and dollar
amount of net sales by the Company and its Subsidiaries attributable to such
customer, supplier or dealer for each such period. Since December 31, 2005, no
customer, supplier or dealer listed on Schedule 5.26 has cancelled, terminated
or made any written threat, or, to the Knowledge of the Company, the Company has
not received any threat, to cancel or otherwise terminate its contract, or to
decrease in any material respect its usage of the Company’s or any Subsidiary’s
services or products. Neither the Company nor any Subsidiary has received any
notice that any customer or supplier listed on Schedule 5.26 intends to
terminate or materially alter its business relationship with the Company or any
Subsidiary, either as a result of the transactions contemplated by this
Agreement or otherwise.
          5.27 Warranties; Recalls; Product Liability.
          (a) Except as provided in the terms and conditions of any Contract
provided to Purchaser, neither the Company nor any Subsidiary has given any
warranties or indemnities relating to Products or technology sold or licensed or
services rendered by the Company or its Subsidiaries, other than standard
warranties and indemnities arising in the Ordinary Course of Business and
imposed by Law. The warranty claim expense incurred by the Company and its
Subsidiaries for each of the four years ended December 31, 2005 is set forth in
Schedule 5.27(a).
          (b) To the Knowledge of the Company, except as set forth on
Schedule 5.27(b), there are currently no material Defects or any breach of
express or implied warranties or representations which involve any Product
manufactured by the Company or any of its Subsidiaries (it being agreed and
understood that for purposes of the representation contained in the prior
sentence, a “breach of express or implied warranties” shall not be deemed to
occur as a result of warranty claims made in the Ordinary Course of Business
under the Company’s express warranties for its Products, but only to the extent
that the nature and amount of such claims do not, individually or when
aggregated with other claims, result in an increase in any current or future
reserve maintained on the Company’s financial statements as determined in good
faith by Purchaser (it being further agreed and understood that, without
limitation, claims made related to any Recall disclosed on any Disclosure
Schedule shall not be considered made in the Ordinary Course of Business)).
          (c) Except as set forth on Schedule 5.27(c), (i) there is no demand,
claim, action, suit, hearing, proceeding, or notice of violation of a civil,
criminal or administrative nature pending against the Company, or, to the
Knowledge of the

36



--------------------------------------------------------------------------------



 



Company, threatened against the Company before any Governmental Body in which a
Product is alleged to have a Defect or from any alleged breach of express or
implied warranties or representations made by the Company or to the Company’s
Knowledge, any investigation of any of the foregoing, (ii) there has not been
any recall, rework, retrofit or post-sale general consumer warning
(collectively, “Recalls”) of any Company product, or to the Company’s Knowledge,
any investigation or consideration of or decision made by any Person concerning
whether to undertake or not to undertake any such Recalls, and (iii) neither the
Company nor any Subsidiary has received any written notice or, to the Knowledge
of the Company, any notice from any Governmental Entity or any other Person in
respect of the foregoing.
          (d) There is no suit, action, proceeding against the Company or, to
the Knowledge of the Company, any claim or investigation pending with respect to
the Company or, to the Knowledge of the Company, threatened against the Company
or its Subsidiaries arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any Product designed,
manufactured, assembled, repaired, maintained, delivered, sold or installed, or
services rendered, by or on behalf of the Company or any of the Subsidiaries.
          5.28 Certain Payments; International Trade Laws.
          (a) The operations of the Company have been and are in material
compliance with all export control Laws, and the Company has obtained all
material licenses, authorizations or similar approvals required under applicable
export control Laws.
          (b) Neither the Company nor any Subsidiary has committed any act or
made any omission prohibited by the Foreign Corrupt Practices Act (15 U.S.C.
78dd-1,-1 during the past five (5) years.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER
          The Selling Stockholder hereby represents to Purchaser that:
          6.1 Organization and Good Standing. The Selling Stockholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate, limited
liability, partnership or limited partnership power and authority to own, lease
and operate its properties and assets and to carry on its business as now
conducted.
          6.2 Authorization of Agreement. The Selling Stockholder has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by the Selling Stockholder in
connection with the consummation of the transactions contemplated by this
Agreement (together with this Agreement, the “Selling Stockholder Documents”),
to perform its obligations hereunder

37



--------------------------------------------------------------------------------



 



and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement and each of
the Selling Stockholder Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all required
limited partnership action on the part of the Selling Stockholder. This
Agreement has been, and each of the Selling Stockholder Documents has been or
will be at or prior to the Closing, duly and validly executed and delivered by
the Selling Stockholder, and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Selling Stockholder Document, when so executed and delivered will
constitute, the legal, valid and binding obligation of the Selling Stockholder,
enforceable against the Selling Stockholder in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
          6.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 6.3(a), none of the execution and
delivery by the Selling Stockholder of this Agreement or the Selling Stockholder
Documents, the consummation of the transactions contemplated hereby or thereby,
or compliance by the Selling Stockholder with any of the provisions hereof or
thereof does or will conflict with, or result in any violation of or constitute
a breach of or a default (with or without notice or lapse of time, or both)
under, or result in the loss of any benefit under, or permit the acceleration of
any obligation under, or give rise to a right of termination, modification or
cancellation under or result in the creation of any Lien upon any of the
properties or assets of the Selling Stockholder under, any provision of (i) the
certificate of incorporation and bylaws or comparable organizational documents
of the Selling Stockholder (if applicable); (ii) any Contract, or Permit to
which the Selling Stockholder is a party or by which any of the properties or
assets of the Selling Stockholder are bound; (iii) any Order of any Governmental
Body applicable to the Selling Stockholder or by which any of the properties or
assets of the Selling Stockholder are bound; or (iv) any applicable Law, other
than, in the case of clauses (ii), (iii) and (iv), such conflicts, violations,
defaults, breaches, loss of benefits, accelerations, modifications,
terminations, Liens or cancellations, that would not, individually or in the
aggregate, have or reasonably be expected to have a material adverse effect on
the Selling Stockholder’s ability to consummate the transactions contemplated
hereby.
          (b) Except as set forth on Schedule 6.3(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of the
Selling Stockholder in connection with the execution, delivery or performance of
this Agreement or the Selling Stockholder Documents or the compliance by the
Selling Stockholder with any of the provisions hereof or thereof, or the
consummation of the transactions contemplated hereby or thereby, except for
(i) compliance with the applicable requirements of the HSR Act and (ii) such
consents, waivers, approvals, Orders, Permits or authorizations the failure of
which to obtain would not, individually or in the aggregate, have or reasonably

38



--------------------------------------------------------------------------------



 



be expected to have a material adverse effect on the Selling Stockholder’s
ability to consummate the transactions contemplated hereby.
          6.4 Ownership and Transfer of Shares.
          (a) The Selling Stockholder is the record and beneficial owner of the
Shares, and the Shares are (i) validly issued, fully paid and nonassessable, and
(ii) free and clear of any and all Liens, except such Liens as will be released
concurrently with the Closing. The Selling Stockholder has the limited
partnership power and authority to sell, transfer, assign and deliver such
Shares as provided in this Agreement, and such delivery will convey to Purchaser
good and valid title to such Shares, free and clear of any and all Liens, except
such Liens as may be created by the Purchaser.
          (b) Other than the Shares, there are no outstanding shares of capital
stock of the Company or any other equity security of the Company, or any option,
warrant, right, call, commitment or right of any kind outstanding to have any
such equity security issued.
          6.5 Litigation. There are no Legal Proceedings pending or, to the
knowledge of the Selling Stockholder, threatened that are reasonably likely to
prohibit or restrain the ability of the Selling Stockholder to enter into this
Agreement or the Selling Stockholder Documents or consummate the transactions
contemplated hereby or thereby or to perform its obligations hereunder or
thereunder.
          6.6 Amounts Owed to Selling Stockholder. Except as set forth on
Schedule 6.6, the Company does not owe and is not obligated to pay the Seller
Stockholders or any of their Affiliates any amount.
          6.7 Financial Advisors. Except as set forth on Schedule 6.7, no Person
has acted, directly or indirectly, as a broker, finder or financial advisor for
the Selling Stockholder in connection with the transactions contemplated by this
Agreement and no Person is entitled to any fee or commission or like payment in
respect thereof.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser hereby represents and warrants to the Selling Stockholder
that:
          7.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and assets and carry on its business.
          7.2 Authorization of Agreement. Purchaser has full corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser in connection with the consummation of the transactions
contemplated hereby and

39



--------------------------------------------------------------------------------



 



thereby (the “Purchaser Documents”), to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Purchaser of this Agreement and each
Purchaser Document have been duly authorized by all necessary corporate action
on behalf of Purchaser. This Agreement has been, and each Purchaser Document has
been or will be at or prior to the Closing, duly executed and delivered by
Purchaser and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement constitutes, and each Purchaser
Document when so executed and delivered will constitute, the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
          7.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 7.3(a) hereto, none of the
execution and delivery by Purchaser of this Agreement or the Purchaser
Documents, the consummation of the transactions contemplated hereby or thereby,
or compliance by Purchaser with any of the provisions hereof or thereof does or
will conflict with, or result in any violation of or constitute a breach of or a
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, modification or cancellation under or result in the
creation of any Lien upon any of the properties or assets of Purchaser under,
any provision of (i) the certificate of incorporation and bylaws or comparable
organizational documents of Purchaser; (ii) any Contract, or Permit to which the
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound; (iii) any Order of any Governmental Body applicable to Purchaser or
by which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations, modifications, breaches, Liens,
or cancellations, that would not, individually or in the aggregate, have or
reasonably be expected to have a material adverse effect on Purchaser’s ability
to consummate the transactions contemplated hereby.
          (b) Except as set forth on Schedule 7.3(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of
Purchaser in connection with the execution, delivery or performance of this
Agreement or the Purchaser Documents or the compliance by Purchaser with any of
the provisions hereof or thereof, or the consummation of the transactions
contemplated hereby or thereby, except for (i) compliance with the applicable
requirements of the HSR Act and (ii) such consents, waivers, approvals, Orders,
Permits or authorizations the failure of which to obtain would not, individually
or in the aggregate, have or reasonably be expected to have a material adverse
effect on Purchaser’s ability to consummate the transactions contemplated
hereby.

40



--------------------------------------------------------------------------------



 



          7.4 Litigation. There are no Legal Proceedings pending or, to the
knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or the Purchaser
Documents or consummate the transactions contemplated hereby or thereby or
perform its obligations hereunder or thereunder.
          7.5 Investment Intention. Purchaser is acquiring the Shares for its
own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act of
1933, as amended (the “Securities Act”) thereof. Purchaser understands that the
Shares have not been registered under the Securities Act and cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.
          7.6 Financing. Purchaser: (a) has, and at the Closing will have,
sufficient internal funds, firm commitments for credit facilities and/or equity
contributions (written evidence of which, together with all amendments or
additions thereto, have been provided to the Selling Stockholder) available to
pay the Purchase Price and any expenses incurred by Purchaser in connection with
the transactions contemplated by this Agreement; (b) has, and at the Closing
will have, the resources and capabilities (financial or otherwise) to perform
its obligations hereunder; and (c) has not incurred any obligation, commitment,
restriction or Liability of any kind, that would impair or adversely affect such
resources and capabilities.
          7.7 No Financial Advisers. No person has acted, directly or
indirectly, as a broker, finder or financial advisor for the Purchaser in
connection with the transactions contemplated by this Agreement and no Person is
entitled to any fee or commission or like payment.
ARTICLE VIII
COVENANTS
          8.1 Access to Information. Prior to the Closing Date, Purchaser shall
be entitled, through its officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to make such
investigation of the properties, businesses and operations of the Company and
its Subsidiaries and such examination of the books and records of the Company
and its Subsidiaries as it reasonably requests and to make extracts and copies
of such books and records. Any such investigation and examination shall be
conducted during regular business hours and under reasonable circumstances and
shall be in accordance with applicable Law. The Company shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of the Company and its Subsidiaries to cooperate with Purchaser
and Purchaser’s representatives in connection with such investigation and
examination, and Purchaser and its representatives shall cooperate with the
Company and its representatives and shall use their reasonable efforts to
minimize any disruption to the Company’s business. Notwithstanding anything to
the contrary contained herein, prior to the Closing, (a) Purchaser shall not
contact any suppliers to, or customers of, the

41



--------------------------------------------------------------------------------



 



Company in connection with the transactions contemplated hereby and
(b) Purchaser shall have no right to perform invasive or subsurface
investigations of the Company Property or facilities of the Company or any of
its Subsidiaries, in each case without prior notice to the Company.
          8.2 Conduct of the Business Pending the Closing.
          (a) Prior to the Closing, except (i) as set forth on Schedule 8.2,
(ii) as required by applicable Law, (iii) as otherwise contemplated by this
Agreement or (iv) with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld, delayed or conditioned), the Company shall,
and shall cause its Subsidiaries to:
          (i) conduct the respective businesses of the Company and its
Subsidiaries only in the Ordinary Course of Business;
          (ii) use its commercially reasonable efforts to (A) preserve the
present business operations, organization and goodwill of the Company and its
Subsidiaries, (B) keep its current officers and employees available for future
employment by Purchaser and (C) preserve the present relationships with
customers and suppliers of the Company and its Subsidiaries;
          (iii) duly and timely file or cause to be filed all material reports
and returns required to be filed with any Governmental Body and promptly pay or
cause to be paid when due all material Taxes, assessments and governmental
charges, including interest, fines and penalties levied or assessed, unless
diligently contested in good faith by appropriate proceedings; and
          (iv) manage working capital and cash management practices in the
Ordinary Course of Business and use commercially reasonable efforts to continue
to collect its accounts receivable and pay its accounts payable in the Ordinary
Course of Business.
          (b) Except (i) as set forth on Schedule 8.2, (ii) as required by
applicable Law, (iii) as otherwise contemplated by this Agreement or (iv) with
the prior written consent of Purchaser (which consent shall not be unreasonably
withheld, delayed or conditioned), the Company shall not, and shall not permit
its Subsidiaries to:
          (i) declare, set aside, make or pay any dividend or other distribution
in respect of the capital stock of the Company or repurchase, redeem or
otherwise acquire any outstanding shares of the capital stock or rights or
obligations convertible into or exchangeable for shares of capital stock or
other securities of, or other ownership interests in, the Company or any of its
Subsidiaries;
          (ii) transfer, issue, sell or dispose of any shares of capital stock
or rights or obligations convertible into or exchangeable for shares of capital
stock or other securities of the Company or any of its Subsidiaries or grant
options, warrants, calls or other rights to purchase or otherwise acquire shares
of the

42



--------------------------------------------------------------------------------



 



capital stock or rights or obligations convertible into or exchangeable for
shares of capital stock or other securities of the Company or any of its
Subsidiaries;
          (iii) effect any recapitalization, reclassification or like change in
the capitalization of the Company or any of its Subsidiaries;
          (iv) amend the certificate of incorporation or bylaws or comparable
organizational documents of the Company or any of its Subsidiaries;
          (v) (A) increase the annual level of compensation of any director,
executive officer or employee of the Company or any of its Subsidiaries,
(B) increase the annual level of compensation payable or to become payable by
the Company or any of its Subsidiaries to any of their respective directors,
executive officers or employees, (C) grant any unusual or extraordinary bonus,
benefit or other direct or indirect compensation to any director, executive
officer or employee, (D) increase the coverage or benefits available under any
(or create any new) severance pay, termination pay, vacation pay, company
awards, salary continuation for disability, sick leave, deferred compensation,
bonus or other incentive compensation, insurance, pension or other employee
benefit plan or arrangement made to, for, or with any of the directors,
executive officers or employees of the Company or any of its Subsidiaries or
otherwise modify or amend or terminate any such plan or arrangement or (E) enter
into any employment, deferred compensation, severance, consulting,
non-competition or similar agreement (or amend any such agreement) to which the
Company or any of its Subsidiaries is a party or involving a director, executive
officer or employee of the Company or any of its Subsidiaries, except, in each
case, as required by applicable Law from time to time in effect or by the terms
of any Company Benefit Plans;
          (vi) (A) incur or assume any Indebtedness or mortgage or pledge any of
its properties or assets (whether tangible or intangible) of the Company and its
Subsidiaries, or create or suffer to exist any Lien thereupon, other than
Permitted Exceptions, (B) assume, guarantee, endorse or otherwise become liable
or responsible (whether directly or indirectly, contingently or otherwise) for
the obligations of any other Person, (C) make any loans or advances to any other
Person;
          (vii) acquire any material properties or assets or sell, assign,
license, transfer, convey, lease or otherwise dispose of any of the material
properties or assets of the Company and its Subsidiaries (except in the Ordinary
Course of Business or for the purpose of disposing of obsolete or worthless
assets);
          (viii) cancel or compromise any material debt or claim or waive or
release any material right of the Company or any of its Subsidiaries;

43



--------------------------------------------------------------------------------



 



          (ix) enter into any commitment for capital expenditures of the Company
and its Subsidiaries in excess of $50,000 for any individual commitment and
$250,000 for all commitments in the aggregate;
          (x) enter into, modify or terminate any labor or collective bargaining
agreement of the Company or any of its Subsidiaries or, through negotiations or
otherwise, make any commitment or incur any liability to any labor
organizations;
          (xi) create, dissolve or liquidate any Subsidiary or permit the
Company or any of its Subsidiaries to enter into or agree to enter into any
merger or consolidation with any corporation or other entity, or acquire the
securities or equity interests of any other Person;
          (xii) dispose of any asset outside the Ordinary Course of Business, or
permit rights attaching to any material Intellectual Property owned or used by
the Company or its Subsidiaries to lapse;
          (xiii) enter into, terminate or amend in any material respect any
Material Contract;
          (xiv) other than in the Ordinary Course of Business, permit the
Company or any of its Subsidiaries to enter into or modify any Contract with the
Selling Stockholder or any Affiliate of the Selling Stockholder;
          (xv) make or rescind any election relating to Taxes, settle or
compromise any claim, action, suit, litigation, proceeding, arbitration,
investigation, audit controversy relating to Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to the Company or any of its Subsidiaries, change any of its methods of
accounting or methods of reporting income or deductions for Tax or accounting
practice or policy from those employed in the preparation of its most recent Tax
Return (except as required by applicable Law or GAAP), or take any other similar
action relating to the filing of any Tax Return or the payment of any Tax, if
such action would have the effect of increasing the Tax liability of the Company
or any Subsidiary for any period ending after the Closing Date, or decreasing
any Tax attribute of the Company or any Subsidiary existing on the Closing Date;
or
          (xvi) agree to do anything prohibited by this Section 8.2.
          8.3 Consents. Each of the Purchaser, Selling Stockholder and the
Company shall use their commercially reasonable efforts to obtain at the
earliest practicable date all consents and approvals required to consummate the
transactions contemplated by this Agreement, including, without limitation, the
consents and approvals referred to in Sections 5.3(b), 6.3(b) and 7.3(b) hereof,
provided, however, that Purchaser shall be obligated to pay any consideration to
any third party from whom consent or approval is requested.

44



--------------------------------------------------------------------------------



 



          8.4 Regulatory Approvals. Each of Purchaser, the Company and the
Selling Stockholder (if necessary) shall (a) use its commercially reasonable
efforts to make or cause to be made all filings required of each of them or any
of their respective Subsidiaries or Affiliates under the HSR Act with respect to
the transactions contemplated hereby prior to the date of this Agreement,
(b) comply at the earliest practicable date with any request under the HSR Act
for additional information, documents, or other materials received by each of
them or any of their respective Subsidiaries from any Governmental Body in
respect of such filing, (c) coordinate and cooperate with each other in
connection with any such filing including exchanging such information and
providing such reasonable assistance as the other may require to comply with the
HSR Act, (d) use its commercially reasonable efforts to furnish to each other
all information required for any application or other filing to be made pursuant
the HSR Act, and (e) use its commercially reasonable efforts to respond as
appropriate to such objections, if any, as may be asserted by any Person in
connection with all filings required under the HSR Act. In connection with the
foregoing, each party shall promptly notify the other parties of any
communication received by that party or its Affiliates from any other applicable
Governmental Body and, subject to applicable Law, provide the other parties with
a copy of any such written communication (or summary of any oral communication).
No party hereto shall independently participate in any substantive meeting or
discussion with any Governmental Body in respect of any such filings,
investigation, or other inquiry concerning the transactions contemplated by this
Agreement without giving the other parties hereto prior notice of the meeting
and, to the extent permitted by such Governmental Body, the opportunity to
attend and/or participate. Notwithstanding anything to the contrary in this
Agreement, neither Purchaser nor any of its Affiliates shall be required, in
connection with the matters covered by this Section 8.4, (i) to pay any amounts
(other than the payment of filing fees and expenses and fees of Purchaser’s or
its Affiliates’ counsel), (ii) to commence or defend any litigation, (iii) to
hold separate (including by trust or otherwise) or divest any of their
respective businesses, product lines or assets, including the Company and its
Subsidiaries, (iv) to agree to any limitation on the operation or conduct of
their or the Company’s or any of its Subsidiaries’ respective businesses or
(v) to waive any of the conditions set forth in Article IX of this Agreement.
          8.5 Further Assurances. Except as otherwise provided in Section 8.4,
each of Purchaser and the Company shall use (and the Company shall cause each of
its Subsidiaries to use) its commercially reasonable efforts to (a) take or
cause to be taken and do or cause to be done all things necessary, appropriate
or advisable under applicable Laws or otherwise to consummate as promptly as
practicable and make effective the transactions contemplated by this Agreement,
and (b) cause the fulfillment at the earliest practicable date of all of the
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement, in accordance with the terms hereof, and
(c) obtain any consent or notification, or take other action, listed on
Schedule 5.18(c)(iii).
          8.6 Confidentiality. Purchaser acknowledges that the information
provided to it in connection with this Agreement and the transactions
contemplated hereby is subject to the terms of the confidentiality agreement
between Purchaser and the Company dated September 12, 2005 (the “Confidentiality
Agreement”), the terms of

45



--------------------------------------------------------------------------------



 



which are incorporated herein by reference. Effective upon, and only upon, the
Closing Date, the Confidentiality Agreement shall terminate.
          8.7 Preservation of Records. The Selling Stockholder and Purchaser
agree that each of them shall preserve and keep the records held by them
relating to the respective businesses of the Company and its Subsidiaries for a
period of seven (7) years from the Closing Date and shall make such records and
personnel available to the other as may be reasonably required by such party in
connection with, among other things, any insurance claims by, Legal Proceedings
or tax audits against or governmental investigations of the Selling Stockholder
or Purchaser or any of their Affiliates or in order to enable the Selling
Stockholder or Purchaser to comply with their respective obligations under this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby. In the event the Selling Stockholder or Purchaser wishes to destroy
such records after that time, such party shall first give ninety (90) days prior
written notice to the other and such other party shall have the right at its
option and expense, upon prior written notice given to such party within that
ninety (90) day period, to take possession of the records within one hundred and
eighty (180) days after the date of such notice.
          8.8 Publicity. None of the Selling Stockholder, the Company or
Purchaser shall issue any press release or public announcement concerning this
Agreement or the transactions contemplated hereby or make any other public
disclosure containing the terms of this Agreement without obtaining the prior
written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the judgment of the Selling
Stockholder, the Company or Purchaser, disclosure is otherwise required by
applicable Law or by the applicable rules of any stock exchange on which the
Selling Stockholder, the Company or Purchaser lists securities, provided that,
to the extent required by applicable law, the party intending to make such
release shall use its commercially reasonable efforts consistent with applicable
Law to consult with the other party with respect to the text thereof.
          8.9 Exclusivity. From the date of this Agreement until the Closing,
neither the Selling Stockholder nor the Company will (and the Company and the
Selling Stockholder will cause their respective employees, officers, directors,
agents, representative and Affiliates not to) directly or indirectly: (a)
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to, or enter into or consummate any transaction relating to, the
acquisition of any equity interests in the Company or its Subsidiaries or any
merger, consolidation, business combination, recapitalization, share exchange,
sale of a material portion of the assets of the Company or its Subsidiaries or
any similar transaction or alternative to the transactions contemplated
hereunder, or (b) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner, any effort or attempt by any Person to do or seek any of
the foregoing. The Company and the Selling Stockholder will promptly notify
Purchaser if any Person makes any proposal, offer, inquiry or contact with
respect to any of the foregoing (whether solicited or unsolicited) with the
Company or the Selling Stockholder.

46



--------------------------------------------------------------------------------



 



          8.10 Tax Matters.
          (a) Tax Returns
          (i) The Selling Stockholder shall prepare or shall cause to be
prepared and timely file or cause to be timely filed (at its expense) all Tax
Returns for the Company and the Subsidiaries for all periods ending on or prior
to the Closing Date, that are filed after the Closing Date (except to the extent
that the operations of the Company and the Subsidiaries on the Closing Date are
required to be included in the consolidated, unitary or combined income Tax
Return of the Purchaser and its Affiliates). Such Tax Returns shall be prepared
in a manner consistent with the Tax Returns (including amended Tax Returns) of
the Company and Subsidiaries filed on or prior to the Closing Date for prior
fiscal periods, and are subject to the Purchaser’s right to review any such Tax
Returns within not less than 30 days (or such shorter period as may reasonably
be required) prior to their required filing date and to the Purchaser’s
agreement with the relevant positions, information and data set forth in such
Tax Returns (which agreement shall not be unreasonably withheld). The Selling
Stockholder shall pay, or cause to be paid, all Taxes shown as due (or required
to be shown as due) on such Tax Returns to the extent that such Taxes exceed the
amount of Taxes taken into account in determining the Closing Net Working
Capital adjustment in Section 3.3 (the “Target Tax Amount”).
          (ii) Purchaser shall prepare or cause to be prepared and file or cause
to be filed (at its expense) any Tax Returns of the Company and Subsidiaries for
Tax periods which begin before the Closing Date and end after the Closing Date
(and to the extent that the operations of the Company and the Subsidiaries on
the Closing Date are required to be included in the consolidated, unitary or
combined Tax Return of Purchaser and its Affiliates, Purchaser will cause the
operations of the Company and Subsidiaries to be so included). Subject to the
Selling Stockholder’s right to review any such Tax Returns within not less than
30 days (or such shorter period as may reasonably be required) prior to their
required filing date and to the Selling Stockholder’s agreement with the
relevant information and data set forth in such Tax Returns, which agreement
shall not be unreasonably withheld, the Selling Stockholder shall pay to
Purchaser within fifteen days after the date on which Taxes are paid with
respect to such periods an amount equal to the portion of such Taxes which
relates to the portion of such Taxable period ending on the Closing Date to the
extent that such Taxes (together with the Taxes with respect to Tax Returns
described in Section 8.10(a)(i)) exceed the Target Tax Amount.
          (iii) Purchaser shall prepare or cause to be prepared and file or
cause to be filed (at its expense) any Tax Returns of the Company and
Subsidiaries for Tax periods which begin after the Closing Date.
          (b) Notwithstanding anything set forth in Section 10.5 (including,
without limitation, the Basket Amount and cap in Section 10.5(b)), the Selling

47



--------------------------------------------------------------------------------



 




Stockholder shall indemnify Purchaser for any and all Taxes arising out of or
attributable to (i) any Taxable period that ends before or on the Closing Date,
and (ii) any period that begins before the Closing Date and ends after the
Closing Date, to the extent such Taxes relate to the portion of such Taxable
period before and including the Closing Date; provided that such indemnity shall
only apply to the extent such Taxes in the aggregate exceed the Target Tax
Amount.
          (c) Purchaser shall indemnify the Selling Stockholder for any Taxes
arising out of or attributable to (i) any Taxable period that begins after the
Closing Date, and (ii) any period that begins before the Closing Date and ends
after the Closing Date, to the extent such Taxes relate to the portion of such
Taxable period after the Closing Date.
          (d) Purchaser may, and may cause the Company or its Subsidiaries to,
carry back any item of loss, deduction or credit which arises in any taxable
period of the Company into any prior taxable period, provided that such
carryback, refund claim or related amended Tax Return does not have the effect
of increasing the liability of the Selling Stockholder for any Taxes, reducing
any Tax benefit of the Selling Stockholder or increasing any obligation of the
Selling Stockholder to Purchaser hereunder or increasing any amount Purchaser is
entitled to recover from the Selling Stockholder hereunder. The Selling
Stockholder shall be entitled to any refund of Taxes attributed to the
operations of the Company and its Subsidiaries for periods ending on or before
the Closing Date, to the extent such refund exceeds deferred Tax assets taken
into account in determining the Closing Net Working Capital adjustment in
Section 3.3, including any refund or reduction in Taxes payable by the Purchaser
or the Company attributable to a net operating loss or other Tax attributes of
the Company or any of its Subsidiaries arising in any period ending on or before
the Closing Date.
          (e) Following the Closing, Purchaser shall control all audits or
administrative or judicial proceedings relating to Taxes of the Company or any
of its Subsidiaries, except as otherwise provided in Section 8.10(f).
          (f) In the case of an audit or administrative or judicial proceeding
that relates to periods ending on or before the Closing Date or for which the
Purchaser may seek indemnification from the Selling Stockholder, the Selling
Stockholder shall have the right, at its expense, to participate with the
Purchaser in the conduct of such audit or proceeding but only to the extent that
such audit or proceeding relates to a potential adjustment for which the Selling
Stockholder has acknowledged the Selling Stockholder’s liability. The Purchaser
may not settle any audit or administrative or judicial proceedings for which the
Selling Stockholder has an indemnification obligation under this Agreement
without the Selling Stockholder’s written consent, which consent shall not be
unreasonably withheld.
          (g) Purchaser, the Selling Stockholder, the Company, and the
Subsidiaries shall cooperate fully, as and to the extent reasonably requested by
the other parties, in connection with the filing of Tax Returns pursuant to this
Section and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon any other party’s
request) the provision of records and

48



--------------------------------------------------------------------------------



 



information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. In addition to the provisions in Section 8.7 relating to preservation
of records, Purchaser, the Company, and the Subsidiaries agree (i) upon
reasonable request, to use their commercially reasonable efforts to obtain any
certificate or other document from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated hereby) and (ii) upon reasonable request, to provide the other
parties with all information that any party may be required to report pursuant
to Code Section 6043 and all Treasury Regulations promulgated thereunder.
          8.11 Noncompetition; Nonsolicitation.
          (a) The Selling Stockholder and its Affiliates shall not, for a period
of three (3) years following the Closing Date (computed by excluding from such
computation any time during which the Selling Stockholder or an Affiliate is
found by a court of competent jurisdiction to have been in violation of any
provision of this Section 8.11(a)), for any reason whatsoever, directly or
indirectly, for themselves or on behalf of or in conjunction with any other
Person, engage as a shareholder, owner, partner, joint venturer, or in a
managerial capacity, or as an independent contractor, consultant, advisor or
sales representative, in the design, manufacture, distribution and sale of
flatbed trailers, or use Intellectual Property of the Company (exclusive of know
how), anywhere in the United States. Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit the Selling Stockholder from acquiring
as an investment not more than two (2%) percent of the capital stock of a
competing business whose stock is traded on a national securities exchange or
market, or over-the-counter.
          (b) The Selling Stockholder and its Affiliates shall not, for a period
of three (3) years following the Closing Date (computed by excluding from such
computation any time during which the Selling Stockholder or an Affiliate is
found by a court of competent jurisdiction to have been in violation of any
provision of this Section 8.11(b)), for any reason whatsoever, directly or
indirectly, solicit, hire (or assist or encourage any other Person to solicit or
hire) or otherwise interfere with the employment relationship of any Person who
is employed by the Company or its Subsidiaries as of the date of this Agreement
or employed by the Company or its Subsidiaries during the operation of this
provision. For the avoidance of doubt, an employee shall not be deemed to have
been solicited or as a result hired for employment solely as a result of (i) a
general public advertisement or other such general solicitation of employment,
or (ii) the employee voluntarily and without any direct or indirect solicitation
from the Selling Stockholder or any representative or Affiliate thereof (other
than a general solicitation to the public described above) seeks employment with
the Selling Stockholder or Affiliate thereof.
          8.12 Notice; Supplementation and Amendment of Schedules. Each of the
parties hereto shall promptly notify the other parties hereto in writing of, and
shall use commercially reasonable efforts to cure before the Closing Date, any
event, transaction or

49



--------------------------------------------------------------------------------



 




circumstance, that causes or shall cause any covenant or agreement of such party
to be breached in any material respect or that renders or shall render untrue in
any material respect any representation or warranty of such party contained in
this Agreement and, in that regard, from time to time prior to the Closing, the
Company shall have the right to, promptly after obtaining knowledge thereof,
supplement or amend the Schedules with respect to any matter hereafter arising
or discovered after the delivery of the Schedules pursuant to this Agreement
(solely for purposes of notifying Purchaser of same); provided, however, that no
such notice, supplement or amendment shall (a) have any effect on Purchaser’s
ability to assert the failure of any conditions to Purchaser’s obligation to
close set forth in Article IX hereof or (b) relieve the Company or the Selling
Stockholder of liability or diminish any right or remedies of Purchaser with
respect to any breach of representation or warranty made prior to the date of
such supplement or amendment, including pursuant to Article X hereof.
          8.13 Indemnity Obligations. The Purchaser covenants and agrees that
the Purchaser shall take no action to terminate or adversely modify the tail to
any existing director and officer liability insurance policy of the Company and
its Subsidiaries purchased by the Selling Stockholder or the Company with
respect to periods on and prior to the Closing Date (as it may be extended or
modified thereafter by the Selling Stockholder or its Affiliates, the “Tail
Policy”).
          8.14 Montgomery County Facility. At least one (1) day prior to the
Closing Date, the Selling Stockholder shall, or shall cause, at the Selling
Stockholder’s sole cost and expense, the County of Montgomery, Kentucky (the
“County”) to execute and deliver to the Selling Stockholder (a) a release and
termination for recording in the County’s record books (the “Montgomery Facility
Release”) of that certain Lease Agreement dated as of November 1, 1994, as
amended, by and between the County and the Company (the “Montgomery Facility
Lease”), and (b) a Deed and Consideration Certificate made and entered into by
and between the County and the Company recordable in the County’s record books
(the “Montgomery Facility Deed”) for the sale of the property subject to the
Montgomery Facility Lease (the “Montgomery Property”). Immediately following the
Closing Date but in no case later than one (1) Business Day after the Closing
Date, the Selling Stockholder shall, or shall cause, at its sole cost and
expense, the Montgomery Facility Release and the Montgomery Facility Deed to be
recorded in the County’s record books. The Selling Stockholder shall also take,
at its sole cost and expense, any and all actions such that immediately
following the Closing Date, but in no case later than one (1) Business Day after
the Closing Date, the Company shall be fully released from the Montgomery
Facility Lease with not further obligations thereunder, such lease shall be
terminated in its entirety, and the Company will have good, valuable and
marketable title to the Montgomery Property without any further action being
required by any other Person (including without limitation any party hereto or
their respective Affiliates). Any and all costs and expenses incurred in
connection with this Section 8.14 shall be borne by the Selling Stockholder
whether or not such cost is incurred before or after the Closing Date.

50



--------------------------------------------------------------------------------



 



ARTICLE IX
CONDITIONS TO CLOSING
          9.1 Conditions Precedent to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):
          (a) the representations and warranties of the Selling Stockholder and
the Company set forth in this Agreement qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, in each case when made and at and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties relate to an earlier date (in which case such representations and
warranties qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, on and as of
such earlier date), and Purchaser shall have received a certificate signed by an
authorized officer of the Company, dated the Closing Date, to the foregoing
effect;
          (b) the Company and the Selling Stockholder shall have performed and
complied in all material respects with all covenants, obligations and agreements
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date, and Purchaser shall have received a certificate signed by
an authorized officer of the Company, dated the Closing Date, to the foregoing
effect;
          (c) no Legal Proceedings shall have been instituted or threatened
against the Selling Stockholder, the Company or its Subsidiaries, or Purchaser,
seeking to restrain, delay or prohibit, or to obtain substantial damages or
other injunctive or other equitable relief with respect to, the consummation of
the transactions contemplated hereby, and there shall not be in effect any Order
by a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby
or imposing any limitation on the operation or conduct of the Company’s or its
Subsidiaries’ respective businesses;
          (d) the parties shall have received any consents, Permits, approvals
and waivers of any Governmental Body required in order for the parties to
consummate the transactions contemplated hereby, including any necessary
approval, or termination or expiration of any waiting period applicable to the
transactions contemplated by this Agreement under the HSR Act;
          (e) the Selling Stockholder shall have delivered to Purchaser an
executed resignation from each member of the board of directors (or comparable
governing body) of the Company and each Subsidiary and, at Purchaser’s request,
any officers of the Company and Subsidiaries;

51



--------------------------------------------------------------------------------



 



          (f) the Company shall have paid in full the Closing Date Payments and
shall have obtained and delivered to Purchaser executed documentation (including
pay-off letters) reasonably satisfactory to Purchaser evidencing the payment of
the Closing Date Payments and termination of all agreements and Liens on the
Shares and the assets of the Company and its Subsidiaries arising under or
related to the obligations satisfied by payment of the Closing Date Payments;
          (g) Purchaser shall have received opinions, dated the Closing Date,
addressed to Purchaser, from Pitney Hardin, LLP, counsel to the Company and the
Selling Stockholder, in a form attached hereto as Exhibit E;
          (h) all agreements, including the management agreement, between the
Company and Lincolnshire or any of its Affiliates shall have been terminated and
the Company shall have been released from all obligations thereunder, written
evidence of which shall have been delivered to Purchaser;
          (i) the Selling Stockholder shall have delivered, or caused to be
delivered, to Purchaser stock certificates representing the Shares, duly
endorsed in blank or accompanied by stock transfer powers;
          (j) the Selling Stockholder and the Escrow Agent shall have executed
and delivered counterparts of the Indemnification Escrow Agreement;
          (k) the Company shall have delivered to Purchaser all minute books,
share records and ledgers and corporate seals of Company and its Subsidiaries;
          (l) there shall be no outstanding Preferred Shares and, to the extent
not properly redeemed, in full, the Company shall have redeemed each Preferred
Share using the Company’s own funds;
          (m) the Company shall have obtained and delivered to Purchaser (i) all
of the consents or notifications listed on Schedule 5.3(b), 5.18(c)(iii) and
6.3(b) and (ii) all other consents that may be required to be obtained in
connection with the transactions the failure of which to obtain would,
individually or in the aggregate have or reasonably be expected to have a
Material Adverse Effect;
          (n) without limiting the generality of this Section 9.1, there shall
not be or have been any event, change, occurrence or circumstance that,
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect;
          (o) the Warrant shall have been cancelled and the Company shall have
been released from all obligations thereunder written evidence of which shall
have been delivered to Purchaser; and
          (p) The Selling Stockholder shall have obtained the Montgomery
Facility Release and the Montgomery Facility Deed and delivered a copy thereof
to Purchaser.

52



--------------------------------------------------------------------------------



 



          9.2 Conditions Precedent to Obligations of the Selling Stockholder.
The obligations of the Selling Stockholder to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by the Selling Stockholder in whole or in part to the extent permitted
by applicable Law):
          (a) the representations and warranties of Purchaser set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, in each case
when made and at and as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties relate to an earlier
date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date), and the
Selling Stockholder shall have received a certificate signed by an authorized
officer of Purchaser, dated the Closing Date, to the foregoing effect;
          (b) Purchaser shall have performed and complied in all material
respects with all agreements, obligations and covenants required by this
Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date, and the Selling Stockholder shall have received a certificate
signed by an authorized officer of Purchaser, dated the Closing Date, to the
foregoing effect;
          (c) no Legal Proceedings shall have been instituted or threatened
against the Selling Stockholder, the Company or its Subsidiaries, or Purchaser,
seeking to restrain, delay or prohibit, or to obtain substantial damages or
other injunctive or other equitable relief with respect to, the consummation of
the transactions contemplated hereby, and there shall not be in effect any Order
by a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby
or imposing any limitation on the operation or conduct of the Company’s or its
Subsidiaries’ respective businesses;
          (d) the parties shall have received any consents, Permits, approvals
and waivers of any Governmental Body required in order for the parties to
consummate the transactions contemplated hereby, including any necessary
approval, or termination or expiration of any waiting period applicable to the
transactions contemplated by this Agreement under the HSR Act;
          (e) Purchaser shall have delivered, or caused to be delivered, to the
Selling Stockholder evidence of the wire transfers referred to in Section 3.2(a)
hereof; and
          (f) Purchaser and the Escrow Agent shall have executed and delivered
counterparts of the Indemnification Escrow Agreement.

53



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
          10.1 Survival. The representations and warranties of the parties
contained in this Agreement shall survive until the later of (a) the first
anniversary of the Closing Date and (b) ninety (90) days after the completion of
Purchaser’s audit for the fiscal year ended December 31, 2006, except that the
representations and warranties (i) set forth in Section 5.9 shall survive until
the expiration of the applicable statute of limitations, (ii) set forth in
Section 5.18 shall survive until December 31, 2010, (iii) set forth in
Section 5.27 shall survive until September 30, 2007, (iv) set forth in
Section 5.14 shall survive until the third anniversary of the Closing Date, and
(v) set forth in Sections 5.2, 5.4, 6.2 and 6.4 shall survive indefinitely.
Unless otherwise expressly provided in this Agreement, all of the covenants and
obligations of the parties contained in this Agreement shall survive the Closing
indefinitely. Notwithstanding the foregoing, if a written claim or written
notice is given under Article X with respect to any representation or warranty
prior to the expiration of the applicable survival period, the claim with
respect to such representation or warranty shall continue indefinitely until
such claim is finally resolved.
          10.2 Indemnification by Selling Stockholder.
          (a) Subject to Section 10.5 hereof, the Selling Stockholder hereby
agrees to reimburse, defend, indemnify and hold Purchaser, the Company, and
their respective directors, officers, employees, Affiliates (present and
future), stockholders, agents, attorneys, representatives, successors and
permitted assigns (collectively, the “Purchaser Indemnified Parties”) harmless
from and against any and all losses, liabilities, obligations, damages and
Expenses (individually, a “Loss” and, collectively, “Losses”) based upon or
resulting or arising from (x) any inaccuracy or breach of any of the
representations or warranties made by the Selling Stockholder or the Company in
this Agreement (both when made and as if such representations and warranties
were made as of the Closing Date) or in any certificate delivered hereunder,
(y) any breach of or failure to perform any covenant or agreement made by the
Selling Stockholder or the Company in this Agreement or in any certificate
delivered hereunder, or (z) the failure of William R. Cunningham or the William
R. Cunningham Revocable Trust (the “Cunningham Parties”) to fulfill their
respective obligations with respect to the matter described on Schedule 10.2
(the “Scheduled Obligations”) under the agreement described on Schedule 10.2
(the “Scheduled Agreement”), subject (in the case of this clause (z)) to
Purchaser using reasonable efforts to seek performance by the Cunningham Parties
under the Scheduled Agreement prior to seeking recovery pursuant to this
Section 10.2(a)(z); and
          (b) Purchaser acknowledges and agrees that the Selling Stockholder
shall not have any liability under any provision of this Agreement for any Loss
to the extent that such Loss is the direct result of any action taken by
Purchaser in breach of this Agreement. Purchaser shall take and shall cause its
Affiliates to take all reasonable steps that a prudent business person would
take in the conduct of his or her business to mitigate

54



--------------------------------------------------------------------------------



 




any Loss upon becoming aware of any event that would reasonably be expected to,
or does, give rise thereto; provided that the Purchaser shall not be required to
expend any non deminimus amount (unless paid by the Selling Stockholder) to
remedy the breach that gives rise to the Loss.
          10.3 Indemnification by Purchaser.
          (a) Subject to Section 10.5, Purchaser hereby agrees to reimburse,
indemnify and hold the Selling Stockholder and its respective directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and assigns (collectively, the “Selling Stockholder
Indemnified Parties”) harmless from and against any and all Losses based upon or
resulting or arising from (x) any inaccuracy or breach of any of the
representations or warranties made by Purchaser in this Agreement (both when
made and as if such representations and warranties were made as of the Closing
Date) or in any certificate delivered hereunder or (y) any breach of or failure
to perform any covenant or agreement made by Purchaser in this Agreement or in
any certificate delivered hereunder; and
          (b) Selling Stockholder acknowledges and agrees that the Purchaser
shall not have any liability under any provision of this Agreement for any Loss
to the extent that such Loss is the direct result of any action taken by Selling
Stockholder in breach of this Agreement. Selling Stockholder shall take and
shall cause its Affiliates to take all reasonable steps that a prudent business
person would take in the conduct of his or her business to mitigate any Loss
upon becoming aware of any event that would reasonably be expected to, or does,
give rise thereto; provided that the Selling Stockholder shall not be required
to expend any non deminimus amount (unless paid by the Purchaser) to remedy the
breach that gives rise to the Loss.
          10.4 Indemnification Procedures.
          (a) In the event that any Legal Proceedings shall be instituted, or
that any claim shall be asserted, by any Person not party to this Agreement in
respect of an Indemnification Claim, the party seeking indemnification (the
“Indemnified Party”) shall promptly cause written notice of the assertion of any
Indemnification Claim of which it has knowledge that is covered by this
indemnity to be delivered to the party from whom indemnification is sought (the
“Indemnifying Party”); provided that no delay on the part of the Indemnified
Party in giving any such notice shall relieve the Indemnifying Party of any
indemnification obligation hereunder unless (and then solely to the extent that)
the Indemnifying Party is materially prejudiced by such delay. The Indemnifying
Party shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the Indemnified
Party, and to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim and if the Indemnifying Party elects to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim, it shall
within thirty (30) days (or sooner, if the nature of the Indemnification Claim
so requires) (the “Dispute Period”) notify the Indemnified Party of its intent
to do so. If the Indemnifying Party does not elect within the Dispute Period to
defend against, negotiate, settle or otherwise deal with any Indemnification
Claim,the

55



--------------------------------------------------------------------------------



 




Indemnified Party may defend against, negotiate, settle or otherwise deal with
such Indemnification Claim. If the Indemnifying Party elects to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim, (i) the
Indemnifying Party shall use its commercially reasonable efforts to defend and
protect the interests of the Indemnified Party with respect to such
Indemnification Claim, (ii) the Indemnified Party, prior to or during the period
in which the Indemnifying Party assumes the defense of such matter, may take
such reasonable actions as the Indemnified Party deems necessary to preserve any
and all rights with respect to such matter, without such actions being construed
as a waiver of the Indemnified Party’s rights to defense and indemnification
pursuant to this Agreement, and (iii) the Indemnified Party may participate, at
his or its own expense, in the defense of such Indemnification Claim; provided,
however, that such Indemnified Party shall be entitled to participate in any
such defense with separate counsel at the expense of the Indemnifying Party if,
(A) so requested by the Indemnifying Party to participate or (B) in the
reasonable opinion of counsel to the Indemnified Party, a conflict or potential
conflict exists between the Indemnified Party and the Indemnifying Party that
would make such separate representation advisable; and provided, further, that
the Indemnifying Party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Indemnification
Claim. The parties hereto agree to cooperate fully with each other in connection
with the defense, negotiation or settlement of any such Indemnification Claim.
Notwithstanding anything in this Section 10.4 to the contrary, the Indemnifying
Party shall not, without the written consent of the Indemnified Party, settle or
compromise any Indemnification Claim or permit a default or consent to entry of
any judgment (each a “Settlement”) unless (i) the claimant and such Indemnifying
Party provide to such Indemnified Party an unqualified release from all
liability in respect of the Indemnification Claim (ii) such Settlement does not
impose any liabilities or obligations on the Indemnified Party and (iii) with
respect to any non-monetary provision of such Settlement, such provisions would
not, in the Indemnified Party’s reasonable judgment, have or be reasonably
expected to have any adverse effect on the business, assets, properties,
condition (financial or otherwise), results of operations or prospects of the
Indemnified Party.
          (b) After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a Settlement or arbitration shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to an Indemnification Claim
hereunder, the Indemnified Party shall forward to the Indemnifying Party and the
Escrow Agent notice of any sums due and owing by the Indemnifying Party pursuant
to this Agreement with respect to such matter and the Indemnifying Party and/or
Escrow Agent, as applicable, shall make prompt payment thereof pursuant to the
terms of the Indemnification Escrow Agreement.
          (c) If the Indemnifying Party does not undertake within the Dispute
Period to defend against an Indemnification Claim, then the Indemnifying Party
shall have the right to participate in any such defense at its sole cost and
expense, but, in such case, the Indemnified Party shall control the
investigation and defense and may settle or take any other actions the
Indemnified Party deems reasonably advisable without in any

56



--------------------------------------------------------------------------------



 



way waiving or otherwise affecting the Indemnified Party’s rights to
indemnification pursuant to this Agreement.
          (d) In the event that an Indemnified Party should have a claim against
the Indemnifying Party hereunder which it determines to assert, but which does
not involve a Legal Proceeding or claim by a third party, the Indemnified Party
shall send written notice to the Indemnifying Party describing in reasonable
detail the nature of such claim and the Indemnified Party’s estimate of the
amount of Losses attributable to such claim. The Indemnifying Party shall have
thirty (30) days from the date such claim notice is delivered during which to
notify the Indemnified Party in writing of any good faith objections it has to
the Indemnified Party’s notice or claims for indemnification, setting forth in
reasonable detail each of the Indemnifying Party’s objections thereto. If the
Indemnifying Party does not deliver such written notice of objection within such
thirty (30) day period, the Indemnifying Party shall be deemed to have accepted
responsibility for the prompt payment of the Indemnified Party’s claims for
indemnification, and shall have no further right to contest the validity of such
indemnification claims, and the Indemnified Party shall be permitted to notify
the Escrow Agent of the same and receive payment therefrom. If the Indemnifying
Party does deliver such written notice of objection within such thirty (30) day
period, the Indemnifying Party and the Indemnified Party shall attempt in good
faith to resolve any such dispute within forty-five (45) days of the delivery by
the Indemnifying Party of such written notice of objection, and if not resolved
in such forty-five day period, may be resolved through Legal Proceedings brought
by either party or by such other means as such parties mutually agree.
          10.5 Limitations on Indemnification for Breaches of Representations
and Warranties.
          (a) Any Indemnification Claim required to be made by either Purchaser
or the Selling Stockholder, as the case may be, on or prior to the expiration of
the applicable survival period set forth in Section 10.1, and not made, shall be
irrevocably and unconditionally released and waived by such party.
          (b) Notwithstanding the provisions of this Article X, the Selling
Stockholder shall not have any indemnification obligations for Losses under
Section 10.2(a)(x) unless the aggregate amount of all such Losses exceeds five
hundred thousand dollars $500,000 (the “Basket Amount”); provided, that from and
after such time as the total amount of Losses under Section 10.2(a)(x) exceeds
the Basket Amount then the Selling Stockholder shall be liable for the entire
Basket Amount and for all amounts exceeding the Basket Amount, and (ii) with the
exception of indemnification for breaches of representations, warranties, and
covenants set forth in Section 5.4, in no event shall the aggregate
indemnification to be paid by the Selling Stockholder under Section 10.2(a)(x)
exceed an amount equal to the sum of the Indemnification Escrow Amount and the
Earnout Escrow Amount. Notwithstanding the provisions of this Article X, in no
event shall the aggregate indemnification to be paid by the Selling Stockholder
under Section 10.2(a)(z) exceed $350,000.

57



--------------------------------------------------------------------------------



 



          (c) Subject to the provisions set forth in this Article X, Purchaser
and the Selling Stockholder hereby acknowledge and agree that the
Indemnification Escrow Amount shall be available to compensate the Purchaser
Indemnified Parties for any and all Losses, incurred or sustained by such
parties, provided, however, that the termination of the Indemnification Escrow
Agreement shall not serve as a bar to recovery from the Selling Stockholder of
any indemnifiable Losses that are not specifically limited to recovery prior to
the termination of the Indemnification Escrow Agreement.
          (d) Neither party shall make any claim for indemnification under this
Article X in respect of any matter that is taken into account in the calculation
of any adjustment to the Purchase Price pursuant to Section 3.3.
          (e) The amount of Losses payable by an Indemnifying Party under this
Article X shall (x) be reduced by any insurance proceeds recovered or, as
determined in good faith by the Indemnified Party, recoverable, by the
Indemnified Party with respect to the claim for which indemnification is sought
(whether or not the Indemnified Party chooses to pursue such recovery), in each
case (i) net of any applicable deductibles or similar costs or payments and
(ii) net of any increase in the premium or other costs of obtaining insurance
coverage reasonably related to such claim, as determined in good faith by the
Indemnified Party, and (y) be reduced by the actual reduction in Taxes due and
payable by the Indemnified Party in the fiscal year in which such claim occurs
below the amount of Taxes that otherwise would have been paid by the Indemnified
party in such fiscal year solely but for the tax effect of the payment by the
Indemnifying Party to the Indemnified Party in respect of such Loss, as
determined in good faith by the Indemnified Party (it being agreed and
understood that (1) in the event that the reduction to the amount of Losses as a
result of the application of this clause (y) cannot be computed in good faith by
the Indemnified Party at the time payment from the Indemnifying Party in respect
of Losses under this Article X is otherwise due, that such payment shall
nonetheless be made by Indemnifying Party to the Indemnified Party at such time
without any reduction thereto pursuant to this clause (y), and that the
Indemnified Party shall reimburse the Indemnifying Party for the amount of any
such reduction required pursuant to this clause (y) promptly following such time
as the amount of any such reduction is determined in good faith by the
Indemnified Party, and (2) this clause (y) does not require the Indemnified
Party to take any action or make any election that it determines in good is not
in the best interests of the Indemnified Party.
          (f) The disclosure of any matter or item in any Schedule hereto shall
not be deemed to constitute an acknowledgment that any such matter is required
to be disclosed.
          (g) For purposes of this Article X, the terms “material” and “Material
Adverse Effect”, as such terms are used in any representation or warranty
contained in Article V or VI or in any certificate delivered hereunder, shall be
disregarded and, for purposes of this Article X, such representation and
warranties shall be deemed to be not qualified by such terms.

58



--------------------------------------------------------------------------------



 



          (h) The right of the Indemnified Parties to indemnification or to
assert or recover on any claim, shall not be affected by any investigation
conducted with respect to, or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy of or
compliance with, any of the representations, warranties, covenants, or
agreements set forth in this Agreement. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or agreement, shall not affect the right to
indemnification or other remedy based on such representations, warranties,
covenants, and obligations.
          10.6 Tax Treatment of Indemnity Payments. The Selling Stockholder and
Purchaser agree to treat any indemnity payment made pursuant to this Article X
as an adjustment to the Purchase Price for federal, state, local and foreign
income tax purposes.
          10.7 No Consequential Damages. Notwithstanding anything to the
contrary elsewhere in this Agreement, no party shall, in any event, be liable to
any other Person for any consequential, incidental, indirect, or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to a breach of or alleged breach hereof, except with respect to any
claim based upon fraud or willful misrepresentation or willful misconduct or
criminal acts.
          10.8 Exclusive Remedy. Following the Closing Date, the sole and
exclusive remedy for any breach of or inaccuracy, or alleged breach of or
inaccuracy, of any representation or warranty in this Agreement or any covenant
or agreement to be performed on or prior to the Closing Date, shall be
indemnification in accordance with this Article X, except with respect to any
claim based upon fraud or willful misrepresentation or willful misconduct by
Purchaser or the Selling Stockholder.
ARTICLE XI
MISCELLANEOUS
          11.1 Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Purchaser.
          11.2 Expenses. Except as otherwise provided in this Agreement, each of
the Selling Stockholder and Purchaser shall bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.
          11.3 Submission to Jurisdiction; Consent to Service of Process.
          (a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any

59



--------------------------------------------------------------------------------



 



dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
          (b) Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by delivery of
a copy thereof in accordance with the provisions of Section 11.7.
          11.4 Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto), the Indemnification Escrow
Agreement and the Confidentiality Agreement represent the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof. This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
          11.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such State.
          11.6 Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt), (b) when sent by
facsimile (with written confirmation of transmission) or (c) one business day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party pursuant to this provision):

60



--------------------------------------------------------------------------------



 



If to the Selling Stockholder, to:
Transcraft Investment Partners, L.P.
c/o Lincolnshire Management, Inc.
780 Third Avenue, 40th Floor
New York, NY 10017
Attention: Mr. Charles C. Mills
Phone: (212) 319-3633
Facsimile: (212) 755-5457
With a copy (which shall not constitute notice) to:
Pitney Hardin, LLP
Seven Times Square, 20th Floor
New York, NY 10036
Attention: Barry T. Mehlman, Esq.
Phone: (212) 297-5851
Facsimile: (212) 916-2940
If to Purchaser, to:
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, IN 47905
Attention: Chief Financial Officer
Phone: (765) 771-5300
Facsimile: (765) 771-5579
With a copy (which shall not constitute notice) to:
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, IN 47905
Attention: General Counsel
Phone: (765) 771-5300
Facsimile: (765) 771-5579
With a further copy (which shall not constitute notice) to:
Hogan & Hartson L.L.P.
111 South Calvert Street
Baltimore, MD 21202
Attention: Michael J. Silver, Esq.
Phone: (410) 659-2700
Facsimile: (410) 539-6981
With a further copy (which shall not constitute notice) to:
Hogan & Hartson L.L.P.
875 Third Avenue
New York, New York 10022
Attention: Alexander B. Johnson, Esq.
Phone: (212) 918-3000
Facsimile: (212) 918-3100

61



--------------------------------------------------------------------------------



 



          11.7 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. Except as otherwise expressly
provided for in this Agreement, nothing contained in any representation or
warranty, or the fact that any representation or warranty may or may not be more
specific than any other representation or warranty, shall in any way limit or
restrict the scope, applicability or meaning of any other representation or
warranty contained in this Agreement.
          11.8 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as contemplated by
Sections 10.2 and 10.3. No assignment of this Agreement or of any rights or
obligations hereunder may be made by either the Selling Stockholder or
Purchaser, directly or indirectly (by operation of law or otherwise), without
the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void; provided, however, that
Purchaser may assign its rights, interests and obligations hereunder to any
direct or indirect subsidiary or financing source; provided, further, that no
assignment of any obligations hereunder shall relieve the parties hereto of any
such obligations. Upon any such permitted assignment, the references in this
Agreement to Purchaser shall also apply to any such assignee unless the context
otherwise requires.
          11.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.
** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

            WABASH NATIONAL CORPORATION
      By:   /s/ Robert J. Smith         Name:   Robert J. Smith        Title:  
Senior Vice President, Chief
Financial Officer     

            TRANSCRAFT CORPORATION
      By:   /s/ Charles Mills         Name:   Charles Mills        Title:   Vice
President and Secretary     

            TRANSCRAFT INVESTMENT
PARTNERS, L.P.
      By:   Transcraft G.P., Inc.         Its General Partner           

            By:   /s/ Charles Mills         Name:   Charles Mills       
Title:   Vice President and Secretary     

63